Case 9:19-cv-81325-RKA Document 1-3 Entered on FLSD Docket 09/27/2019 Page 1 of 85




                              Exhibit B
Case
 Case1:12-cv-21678-JAL
      9:19-cv-81325-RKA Document
                         Document187-1
                                  1-3 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              12/14/2015 Page
                                                                          Page21ofof85
                                                                                     54



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                            Case No.: 12-21678-CIV-LENARD/GOODMAN

    LAURA EGGNATZ and KATRINA GARCIA,
    individually, and on behalf of all others similarly situated,

                   Plaintiffs,

           vs.

    KASHI COMPANY, a California
    Corporation,


                Defendants.
    __________________________________________/




                 JOINT DECLARATION OF CLASS COUNSEL IN SUPPORT OF
                 PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS
Case
 Case1:12-cv-21678-JAL
      9:19-cv-81325-RKA Document
                         Document187-1
                                  1-3 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              12/14/2015 Page
                                                                          Page32ofof85
                                                                                     54




           1.      We, Gillian L. Wade, Angela V. Arango-Chaffin, L. DeWayne Layfield, and

    Michael T. Fraser, are Class Counsel and counsel of record for Plaintiffs Katrina Garcia and

    Laura Eggnatz (“Plaintiffs” or “Class Representatives”), and we respectfully submit this Joint

    Declaration in support of Plaintiffs’ Motion for Attorneys’ Fees and Costs. Except as otherwise

    noted, we have personal knowledge of the facts set forth in this Declaration, and could testify

    competently to them if called upon to do so.

           2.      Pursuant to the Stipulation of Settlement (ECF 179-1) (the “Agreement”), Class

    Counsel are entitled to request that the Court award attorneys’ fees in the amount of $1,500,000

    and up to $180,000 in litigation costs and expenses incurred. Agreement at § VIII(A). Kashi will

    also not oppose Service Awards of $5,000 for each of the two Class Representatives.

           3.      As indicated in the Court-approved Notice disseminated to the Class, and

    consistent with standard class action practice and procedure, Class Counsel request a fee

    amounting to $1,500,000 and reimbursement of $168,204 in litigation costs and expenses

    incurred. Class Counsel also seek Service Awards in the amount of $5,000 for each of the two

    Class Representatives, to compensate the Class Representatives for their time, effort and risks

    they undertook in prosecuting the Litigation.

           4.      Class Counsel have extensive experience and expertise prosecuting complex class

    actions, including consumer actions similar to the instant case. We have a thorough understanding

    of the practical and legal issues Plaintiffs would continue to face taking this case to verdict, based

    on our collective experience in other consumer fraud class actions and the procedural posture of

    this Litigation at the time settlement was reached. Plaintiffs faced a number of serious challenges,

    class certification, the materiality of the ‘All Natural’ claims and calculating class-wide damages


                                                      1
Case
 Case1:12-cv-21678-JAL
      9:19-cv-81325-RKA Document
                         Document187-1
                                  1-3 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              12/14/2015 Page
                                                                          Page43ofof85
                                                                                     54




    chief among them.

           5.      Plaintiffs allege the marketing and labeling of certain Kashi food products as “All

    Natural,” “100%,” and containing “Nothing Artificial” is false and deceptive because the Products

    were made with genetically modified organisms (“GMOs”) and allegedly synthetic ingredients

    such as Pyridoxine Hydrochloride, Alpha-Tocopherol Acetate, Hexane-Processed Soy ingredients

    and Calcium Pantothenate (the “Challenged Ingredients”).

           6.      On May 3, 2012, Plaintiffs Katrina Garcia and Laura Eggnatz filed a class action

    complaint against Defendant and its parent company, Kellogg Company (“Kellogg”), in this

    District seeking monetary damages, declaratory relief and injunctive relief. [ECF 1]. On July 7,

    2012, Kashi and Kellogg jointly moved to dismiss Plaintiffs' original complaint under Federal

    Rule of Civil Procedure 12(b)(6), and after the motion was fully briefed [ECF 7, 13], this action

    was consolidated with Julie Martin’s case (originally filed in the Northern District of California)

    [ECF 30]. Plaintiffs filed an Amended Consolidated Class Action Complaint on February 1, 2013

    [ECF 33], which Kashi again moved to dismiss [ECF 37].

           7.      On October 18, 2013, while Kashi’s Rule 12(b)(6) motion was pending [ECF 7,

    45], Plaintiffs filed a Second Amended Consolidated Class Action Complaint (the “SAC”). [ECF

    58]. Kashi moved to dismiss for the third time on December 2, 2013. [ECF 71]. On September

    5, 2014, the Court entered an Order granting in part and denying in part Kashi’s motion to dismiss

    Plaintiffs’ SAC. [ECF 99]. The Court held Plaintiffs’ claims were not preempted by federal law,

    and that the primary jurisdiction doctrine did not require referral of claims to the Food and Drug

    Administration (FDA). Id. at 16. The Court also rejected Kashi’s efforts to dismiss Plaintiffs’

    claims for FDUTPA violations, negligent misrepresentation, breach of express warranty and


                                                    2
Case
 Case1:12-cv-21678-JAL
      9:19-cv-81325-RKA Document
                         Document187-1
                                  1-3 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              12/14/2015 Page
                                                                          Page54ofof85
                                                                                     54




    money had and received. Id. at 32-48. The Court did, however, dismiss Kellogg as a party

    defendant and Plaintiffs’ claims for breach of implied warranty and declaratory judgment, and

    limited Plaintiffs’ claims to the eight Kashi products Plaintiffs actually purchased by the Class

    Representatives. Id. at 1392-94.

           8.      On January 16, 2015, Plaintiffs filed a motion for class certification [ECF 118] and

    Kashi filed a motion for summary judgment [ECF 142]. Briefing on these motions was complete

    on March 2, 2015. [ECF 163, 166].

           9.      Trial was set to commence June 1, 2015. [ECF 100].

           10.     The Parties exchanged written discovery and Class Counsel reviewed thousands of

    documents and dozens of commercials produced by Defendant. Plaintiffs also responded to

    written discovery and sat for contentious half-day depositions.

           11.     The Parties also completed expert discovery. Plaintiffs retained the following key

    liability experts: (1) Dr. Thomas Maronick, a marketing expert who designed and implemented a

    consumer survey regarding the Challenged Ingredients and Kashi’s labels; (2) Dr. Charles M.

    Benbrook, Ph.D., an agricultural technology expert who opined on whether products containing

    the Challenged Ingredients are natural and/or artificial; and, (3) economist David Sharp, Ph.D.,

    who devised two methods for calculating class-wide damages.

           12.     Defendant disclosed three rebuttal experts: (1) Dr. Itamar Simonson (offering a

    rebuttal opinion to Dr. Maronick); (2) Dr. Roger A. Clemens (offering a rebuttal opinion to Dr.

    Benbrook); and, (3) Dr. Michael P. Emmert (offering a rebuttal opinion to Dr. Sharp). Defendant

    deposed Drs. Maronick and Benbrook.

           13.     The Parties settled just days before the deadline to file motions in limine, thus,


                                                    3
Case
 Case1:12-cv-21678-JAL
      9:19-cv-81325-RKA Document
                         Document187-1
                                  1-3 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              12/14/2015 Page
                                                                          Page65ofof85
                                                                                     54




    Class Counsel had already drafted motions and were engaged in full trial preparation at the time

    the parties reached the Settlement.

           14.     On December 12, 2012, the Parties engaged in preliminary settlement discussions

    via private mediation with the Honorable Judge J. Richard Haden (Ret.). Agreement § I(K). The

    Parties did not reach an agreement. The Court referred the Parties back to mediation, which

    occurred on June 4, 2014 before Judge Haden. In advance of the negotiations, Kashi provided

    Plaintiffs with documents and information regarding the Products, the Challenged Ingredients and

    the Products’ national sales during the class period. The Parties did not reach an agreement at the

    second mediation.

           15.     After the close of fact and expert discovery, fully briefed motions for class

    certification summary judgment, and an in-person settlement meeting in Chicago with

    Defendant’s lead counsel, the parties attended another full day of formal mediation before Judge

    Haden on March 24, 2015. [ECF 160, 163, 166]. At the final mediation, the Parties had the benefit

    of full fact and expert discovery, including expert reports and depositions, document production,

    and Class Representative and Rule 30(b)(6) depositions.

           16.     With the assistance of Judge Haden, the Parties reached an agreement to resolve

    this Litigation on a national class basis (except California residents, in light of the Astiana

    settlement). At all times throughout the mediation proceedings and settlement discussions, the

    negotiations were adversarial, non-collusive and at arm’s length.

           17.     The Parties executed the Agreement on June 5, 2015, memorializing the agreement

    reached at mediation.




                                                    4
Case
 Case1:12-cv-21678-JAL
      9:19-cv-81325-RKA Document
                         Document187-1
                                  1-3 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              12/14/2015 Page
                                                                          Page76ofof85
                                                                                     54




           18.     The Court granted Preliminary Approval of the Settlement on September 4, 2015.

    [ECF 183]. In its Order, the Court conditionally certified the Settlement Class, appointed Class

    Counsel and ordered the dissemination of Notice.

           19.     The Settlement involves both monetary and injunctive relief. It obliges Defendant

    to pay $3.99 million in cash to the Settlement Class. Agreement § IV(A)(2). The proceeds of the

    Settlement, less the costs of settlement administration, attorneys’ fees, expenses and Service

    Awards, will be distributed to claiming Settlement Class Members. Id.

           20.     Class Members who make valid claims accompanied by written proof of purchase

    (i.e. receipts) will receive a full reimbursement for those Products from the Settlement. Agreement

    § IV(A)(1)(a). There is no limit to the number of units for which Class Members can be reimbursed

    where they submit receipts. Id. For Class Members who do not submit a proof of purchase with

    their claims, Kashi will reimburse $0.55 (fifty-five cents) per package for every Product purchased

    during the Class Period, with a maximum recovery of fifty (50) boxes, for a total recovery of

    $27.50. Id. at § IV(A)(1)(b). The total amount of money available to pay Class Members’ eligible

    claims must be at least $2 million. Id. at § IV(A)(1)(a). Claimants’ reimbursements may be

    proportionately modified up or down, on a per-unit basis, depending on the amount of claims

    made. Id. at § IV(A)(3). It is our understanding, based on the information provided to us by the

    Claims Administrator, 96,214 claims, totaling approximately $955,750 have been submitted.

           21.     Under the Settlement, Kashi agrees not to oppose Class Counsel’s request for

    attorneys’ fees of $1.5 million, plus reimbursement of litigation costs and expenses up to

    $180,000. Id. at § VIII(A). Kashi will also not oppose Service Awards of $5,000 for each of the




                                                    5
Case
 Case1:12-cv-21678-JAL
      9:19-cv-81325-RKA Document
                         Document187-1
                                  1-3 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              12/14/2015 Page
                                                                          Page87ofof85
                                                                                     54




    two Class Representatives. The Service Awards, attorneys’ fees and costs will be paid from the

    Settlement payment by Kashi. Id. at §§ IV(A)(2)(b), VIII(A).

           22.     In addition to this monetary relief, Defendant agreed to significant and valuable

    injunctive relief—removal of the “All Natural,” “100% Natural,” and “Nothing Artificial” labels

    on Products containing any of the Challenged Ingredients, unless such ingredient is approved or

    determined as acceptable by a federal agency or controlling regulatory body to be designated as

    “natural.” Id. at IV(C)(1). Kashi also agreed to remove the ‘All Natural’ claims from packaging in

    Astiana v. Kashi Company, No. 3:11-CV-01967, ECF 242 (C.D. Cal. September 2, 2014) (entering

    judgment and granting final approval). However, the settlement reached in Astiana applies only to

    California residents and does not mention removing the claims from packaging distributed

    nationally.

           23.     Kashi will also provide Plaintiffs’ Counsel with compliance information regarding

    the Non-GMO Project Verified label designations on certain Kashi products on a bi-annual basis

    for three years. Id. at § IV(C)(2).

           24.     In the context of food labeling class action settlements, the type of business reform

    injunctive relief we achieved in the Settlement is rare and provides a lasting benefit to the Class

    and the public years beyond the date of settlement and distribution of monetary relief.

           25.     In total, Class Counsel has billed 3,708 hours, totaling approximately

    $1,693,788.75 in lodestar. As set forth in detail below, Class Counsel’s lodestar is reasonable.

           26.     The hourly rates of Class Counsel in this Litigation ($550 to $575 for partners and

    $275 to $450 for associates) are comparable to those approved in other cases in Florida and this

    District. See Exhibit B at pages 2, 4 (2013 National Law Journal Billing Survey, listing a Miami


                                                     6
Case
 Case1:12-cv-21678-JAL
      9:19-cv-81325-RKA Document
                         Document187-1
                                  1-3 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              12/14/2015 Page
                                                                          Page98ofof85
                                                                                     54




    law firm’s average billing rates as $350 to $611 for partners and $175 to $425 for associates and

    Tampa law firm’s average billing rates between $455 and $840 for partners).

            27.     The hours billed by Class Counsel in the Litigation are reasonable. As set forth

    below, prosecuting this action entailed extensive motion practice, fact and expert discovery and

    trial preparation.


                                            Milstein Adelman, LLP

            28.     Milstein Adelman, LLP (“MA”) is a plaintiff law firm comprising twenty-three

    lawyers, based out of Santa Monica, California. MA has more than twenty years of experience

    leading and handling consumer class actions, mass torts and complex litigation. MA has represented

    thousands of plaintiffs in over 250 complex actions, and has recovered over $500 million for its

    clients. The class action attorneys at MA specialize in consumer products litigation and have

    particular expertise in cases involving false advertising and consumer deception. The firm has been

    appointed as lead or co-lead class counsel in several matters, including: Morales v. Kraft Foods

    Group, Inc., No. LA CV 14-04387 (PJWx); (C.D. Cal. 2015); Arreguin v. Telebrands (SBSC

    CVRS 13307798) (2015); Paul v. Wine.com (SFSC CGC13534734) (2015); Toney v. Just

    Fabulous (LASC BC533943) (2015); McCrary v. The Elations Company, LLC, (CDCA

    13CV00242) (2014); Smith v. Intuit, Inc. (NDCA 1200222) (2013); Solomon v. Ramona’s Mexican

    Food Products, Inc. (LASC BC463914) (2013); Saenz v. SEIU United Healthcare Workers West

    (ACSC RG09478973) (2013); Griar, et al., v. Glaxosmithkline, Inc. et al. (LASC BC288536) (2012);

    In re Budeprion XL Marketing and Sales Practices Litigation (MDL No. 2107) (2012); Keller v.

    Gaspari Nutrition, Inc., (CDCA 11CV06158) (2011); Weeks et al v. Kellogg, et al., (CDCA

    09CV08102) (2011); Williams, et al. v. Biotab Nutraceuticals, Inc. (LASC BC414808) (2010); Wally


                                                    7
Case
Case 1:12-cv-21678-JAL
     9:19-cv-81325-RKA Document
                        Document187-1
                                 1-3 Entered
                                      EnteredononFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              12/14/2015 Page
                                                                          Page109 of
                                                                                  of 85
                                                                                     54




    v. CCA Industries, Inc. (CASC BC422833) (2010); Fallon v. E.T. Browne Drug Co., Inc. (LASC BC

    411117) (2009); Oliver, et al. v. Atmos Corporation (SJSC CV0119362) (2009); Salcido v. Iomedix

    (LASC BC 387942) (2009); Deist, et. al. v. Viking Industries, (SJSC CV 025771) Apr. 9, 2009);

    Ceballos v. Fuze Beverage, LLC (LASC BC 394521) (2009); Heath, et al. v. County of San

    Bernardino, (EDCA 06CV00411) (2008); Klyachman, et al. v. The Vitamin Shoppe, et al. (NJSC

    L173907) (2008); Shaffer v. Continental Casualty Company, et al., (CDCA 06CV02235) (2008)

    (class certification aff’d. at D.C. 06CV02235); Klotzer, et al. v. International Windows (SCSC

    FCS021196) (2007); LaRosa v. Nutramerica Corp. (“Trimspa”), (LASC BC309427) (2007);

    Abigana, et al. v. Rylock Company Ltd. (ACSC 2002 076625) (2006); Hufschmidt v. Allstate

    Insurance Company (LASC BC291782) (2004).

           29.    Gillian L. Wade is a partner at MA leading the class action department. She has

    been with MA for over ten years and became a partner in 2010. Ms. Wade graduated from the

    University of California, San Diego (B.A. Political Science, 1999) and Pepperdine University

    (J.D. 2003). She also graduated magna cum laude from Pepperdine law school, received the John

    Purfield Memorial Scholarship for academic excellence, and served as a staff writer for the

    Pepperdine Law Review. Ms. Wade has been admitted to practice law in California since 2003.


           30.    Ms. Wade’s practice focuses on representing plaintiffs in complex litigation and

    consumer class actions, with particular emphasis on consumer fraud involving and actions arising

    under various state consumer protection statutes, including the Florida Deceptive Trade Practices

    Act (“FDUTPA”). She has played integral roles as lead and co-lead counsel in class actions

    recovering millions of dollars for consumers. Ms. Wade has had significant involvement in the

    resolution of over 50 consumer fraud class actions and has been appointed lead class counsel or


                                                    8
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            1110
                                                                               of of
                                                                                  85
                                       54



   co-lead in several state and federal class actions throughout the United States, including: Toney v.

   Just Fabulous (Los Angeles Superior Court Case No. BC533943) (2015) (representing “VIP”

   members of JustFab regarding overcharges for restocking fees and monthly auto-billing); Paul v.

   Wine.com (San Francisco Superior Court Case No. CGC-13-534734) (2015) (alleging violations

   of the auto-purchase renewal statute and misleading “free shipping” representations); Arreguin v.

   Telebrands (San Bernardino Superior Case No. CVRS 13307798) (2015) (representing purchasers

   of defective “Pockethose” product); McCrary v. The Elations Co., LLC (EDCV 13-00242 JGB)

   (C.D. Cal. 2014) (representing California purchasers of Elations “joint health supplement

   beverage” alleging false claims of “clinical-proof” on product labeling); Solomon v. Ramona’s

   Food Products (LASC No. BC 451080) (2014) (representing purchasers of mislabeled food

   products); Smith, et al. v. Intuit, Inc. (5:12-cv-00222-EJD) (N.D. Cal. 2014) (alleging fraudulent

   charges associated with Turbo Tax); Saenz v. SEIU United Healthcare Workers-West

   (Alameda Super. Ct. No. RG09478973) (2013) (representing individuals against labor union for

   data security breach); In re Budeprion XL and Marketing and Sales Practices Litigation (MDL No.

   2107) (E.D. Pa. 2012) (co-lead class counsel in centralized proceeding alleging fraudulent

   omissions on the labeling of generic anti-depressant); Keller v. Gaspari Nutrition, Inc. No.

   2:11-cv-06158-GAF (C.D. Cal. 2012) (representing purchasers of testosterone pills); Pabst v.

   Genesco, Inc., 3:11-cv-01592-SI (N.D. Cal. 2012) (representing California consumers regarding

   privacy violation); Wike v. HCG Platinum, LLC. (LASC. No. BC451080) (2012) (representing

   purchasers of the dietary supplement HCG Platinum); Litwin v. iRenew, et al., LASC. No.

   BC447114 (representing purchasers of iRenew brand bracelet) (2011); Weeks, et al. v. Kellogg, et

   al., CV-09-08102 (MMM) (C.D. Cal. 2010) (representing purchasers of food products regarding


                                                    9
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            1211
                                                                               of of
                                                                                  85
                                       54



   alleged false “immunity” claims); Thompson, et al., v. Biotab Nutraceuticals, Inc. (LASC No.

   BC414808, 2010) (representing national class of purchasers of dietary supplement for male

   enhancement); Fallon v. ET Browne Drug Corp. (LASC No. 411117) (2009) (representing class of

   purchasers of mislabeled cosmetic products); Shaffer v. Continental Casualty Company

   (2:06-cv-2235-PSG) (C.D. Cal. 2008) (representing national class of elderly insureds alleging

   consumer fraud and financial abuse of the elderly in the sale and marketing of long term care

   insurance policies); Heath, et al. v. County of San Bernardino (5:06-CV-00411-VAP) (C.D. Cal.

   2008) (representing limited term firefighters for civil rights and FLSA violations).

           31.    Ms. Wade is involved in multiple class actions centralized by the MDL Panel

   throughout the Country and has been appointed to the Plaintiffs’ Executive Committees in several

   federal class actions centralized by the MDL Panel, including: In re Nutramax Cosamin Marketing

   and Sales Practices Litigation (MDL No. 2489)(D. Md.); In re Pom Wonderful Marketing and

   Sales Practices Litigation (MDL No. 2199)(C.D. Cal.); In re Budeprion XL Marketing and Sales

   Practices Litigation (MDL No. 2107)(E.D. Pa.); In re Liberty Refund Anticipation Loan Litig.

   (MDL No. 2334) (N.D. Ill.) and In re H&R Block Refund Anticipation Litig. (MDL No. 2373)

   (N.D. Ill.).

           32.    Prior to joining Milstein Adelman, Ms. Wade was a litigation associate at Jones

   Day where she defended corporations in consumer fraud class actions, ERISA cases, and actions

   arising under the Fair Credit Reporting Act.

           33.    Sara D. Avila is also member of MA’s class action and complex litigation practice

   group. Her practice focuses on representing plaintiffs in complex litigation and consumer class

   actions, with particular emphasis on consumer fraud actions involving false and misleading


                                                   10
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            1312
                                                                               of of
                                                                                  85
                                       54



   advertising, food labeling and actions arising under various state consumer protection statutes,

   including FDUTPA. Ms. Avila has had significant involvement in over 30 consumer class actions.

   She also has experience representing plaintiffs in actions stemming from consumer deception,

   habitability statutes, employment violations, bad faith insurance disputes and antitrust actions. Ms.

   Avila has been appointed class counsel in several state and federal class actions, including Toney v.

   Just Fabulous (Los Angeles Superior Court Case No. BC533943) (2015); Arreguin v. Telebrands,

   No. CV-RS-13307798 (San Bernardino Superior Court 2015); Paul v. Wine .com, No.

   CG-C-13534734 (San Francisco Superior Court 2015); McCrary v. The Elations Company, LLC,

   No. 13-cv-00242 (C.D. Cal. 2015); Saenz v.            SEIU United Healthcare Workers-West, No.

   RG09478973 (Alameda Superior Court 2013); Weeks v. Kellogg, CV-09-08102 (MMM) (C.D.

   Cal. 2011); and, Pabst v. Genesco, Inc., 3:11-cv-01592-SI (N.D. Cal. 2011). Ms. Avila has been

   admitted to practice law in California since 2009.

          34.     In total, MA has billed 2,153.25 hours, totaling $992,031.25 in fees to date.

          35.     Below is a summary of hours spent by MA in this Litigation:




                                           Hours to
               Timekeeper                   Date            Rate Per Hour       Total Amount Billed
    Mark A. Milstein
    (Partner)                                     36.0     $     575.00         $             20,700.00
    Gillian L. Wade
    (Partner)                                    785.5     $     550.00         $            417,175.00
    Sara D. Avila
    (Associate)                                 1182.5     $     450.00         $            532,125.00
    Legal Assistant/ Paralegal                  176.25     $     125.00                 $     22,031.25
                                                                                    $           992.031
                 TOTAL                        2153.25



                                                    11
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            1413
                                                                               of of
                                                                                  85
                                       54



          36.     Mr. Milstein routinely bills at $750 per hour and Ms. Wade typically bills at $650

   per hour, but reduced their rates for purposes of this Motion only, to conform to the partner rates

   routinely awarded in the Miami-Dade County area. See Exhibit B at pages 2, 4. Indeed, Courts in

   other actions across the Country have approved these and higher rates for Milstein Adelman

   attorneys in the past. See, e.g., Toney v. Just Fabulous, Inc., No. BC533943 (Los Angeles Superior

   Court 2015) (approving rate of $650/hour for Ms. Wade; $425 for associates); Paul v.

   Wine.com, No. 1CGC-13-534734 (San Francisco Superior Court 2015) (approving rate of

   $650/hour for Ms. Wade; $425 for associates); Arreguin v. Telebrands, No. CVRS 13307798)

   (Superior Court of San Bernardino 2014); Solomon v. Ramona’s Food Products, No. BC-451080

   (Los Angeles County 2013) (approving rate of $550 per hour for Ms. Wade and $350 for

   associates); Smith v. Intuit, No. 5:12-cv-00222-EJD (N.D. Cal. 2013) (approving rate of $550 for

   partners (including Ms. Wade) and $295 for associates in); Keller v. Gaspari Nutrition, Inc., No.

   11-06158 (C.D. Cal. 2012) (approving rate of $550 per hour for Ms. Wade and $295 per hour for

   associates); Hayes v. Airtrade Int’l., Inc., No. 10-177539 (Santa Clara County 2012) (approving

   rate of $550 for partners (including Ms. Wade) and $275 for associates); Pabst v. Genesco, Inc.,

   3:11-cv-01592-SI (N.D. Cal. 2012) (approving rate of $500 for partners (including Ms. Wade) and

   $350 for associates (including Ms. Avila)); Weeks v. Kellogg, No. 09-8102, ECF 157 (C.D. Cal.

   2011) (approving rate of $550/hour for Ms. Wade and $350/hour for associates (including Ms.

   Avila)).

          37.     MA’s hours spent were reasonable. Below is a summary of hours worked by Class

   Counsel in this Litigation as of December 10, 2015:

                      a. extensive legal research into the viability of the legal claims to be asserted


                                                    12
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            1514
                                                                               of of
                                                                                  85
                                       54



                     on behalf of Plaintiffs and the Class;

                  b. communicating with and interviewing Plaintiffs regarding their potential

                     claims against Defendant;

                  c. routinely communicating with Plaintiffs throughout the lifetime of the

                     Litigation, including reports and discussions regarding status of case,

                     their discovery responses and depositions, mediation and the Settlement;

                  d. preparing initial complaint;

                  e. meeting and conferring with counsel for Defendant throughout the

                     Litigation and preparing stipulations regarding same;

                  f. drafting and editing Second Amended Consolidated Complaint (SAC);

                  g. opposing Defendant’s Rule 12(b)(6) Motion to Dismiss SAC;

                  h. engaging in meeting of counsel pursuant to Rule 26(f) and preparing Joint

                     Rule 26(f) Discovery Plan;

                  i. reviewing the Court’s Standing Order in this Litigation;

                  j. reviewing Court’s various Scheduling Orders in this Litigation;

                  k. meeting and conferring with counsel for Defendant regarding Stipulation

                     for Protective Order; preparing same;

                  l. drafting written discovery (including multiple sets of interrogatories,

                     requests for admissions and document requests) and deposition notice per

                     Rule 30(b)(6);

                  m. performing extensive legal research regarding motions to quash

                     subpoenas and motions to compel responses to subpoenas;


                                               13
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            1615
                                                                               of of
                                                                                  85
                                       54



                  n. drafting and editing responses to written discovery propounded by

                     Defendant on Plaintiffs;

                  o. reviewing and analyzing thousands of pages of documents produced by

                     Defendant, including advertisements, consumer surveys and internal

                     communications, memoranda, presentations, and scientific studies related

                     to the Challenged Ingredients;

                  p. performing extensive legal research regarding Rule 23 certification of

                     claims under FDUTPA, including monitoring activity in Karhu appeal;

                  q. drafting, reviewing and revising Motion for Leave to File 4AC and

                     supporting documents; reviewing Opposition and performing additional

                     legal research; preparing Reply to Opposition and supporting documents;

                  r. performing factual research and investigation regarding Defendant’s

                     supporting documents and evidence filed with Defendant’s Opposition to

                     Motion for Class Certification; perform extensive legal research

                     regarding the Federal Rules of Evidence and evidentiary objections in

                     connection with Rule 23;

                  s. investigating Defendant’s factual contentions;

                  t. in preparing the Motion for Class Certification and mediation, performing

                     extensive research regarding Class Notice and interviewing potential

                     third party claims administrators; reviewed and negotiated cost estimates;

                  u. upon reaching the Settlement, communicating with third party claims

                     administrator regarding a myriad of issues regarding Class Notice,


                                                14
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            1716
                                                                               of of
                                                                                  85
                                       54



                     including estimated cost, form and content of notice, the class action

                     website, publications for print notice, the scope and timeframe of notice;

                     discuss issues regarding specific class member inquiries; communicate

                     with at least two dozen unnamed class members regarding the litigation;

                  v. communicating with and interview potential experts and consultants

                     regarding key liability issues; negotiate terms of agreements with experts

                     and prepare/ edit retainers for experts;

                  w. reviewing documents, information and data with Plaintiffs’ three liability

                     experts and formulate and refine Plaintiff’s legal theories regarding Rule

                     23 requirements, the elements of Plaintiff’s claims under FDUTPA and

                     Kashi’s defenses;

                  x. spending significant time preparing for and taking Federal Rule if Civil

                     Procedure 30(b)(6) depositions (including travel to La Jolla, California

                     from Los Angeles, California);

                  y. meeting and conferring with counsel for Defendant regarding trial date

                     and scheduling trial-related deadlines;

                  z. reviewing experts’ draft reports and discussing experts’ opinions;

                  aa. reviewing and analyzing rebuttal reports served by Defendant’s experts;

                  bb. extensive communications,        including in-person meetings, with

                     Plaintiffs’ experts regarding Defendant’s rebuttal experts, summary

                     judgment and trial preparation;

                  cc. spending significant time preparing for and defending the depositions of


                                               15
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            1817
                                                                               of of
                                                                                  85
                                       54



                      Drs. Maronick and Benbrook;

                  dd. drafting and revising motions in limine (not filed);

                  ee. drafting and revising opposition to Defendant’s Rule 56 Motion for

                      Summary Judgment and documents in support thereof;

                  ff. trial preparation, including creating witness list and exhibit list;

                  gg. researching and preparing a detailed mediation briefs; attending

                      mediation with the Honorable J. Richard Haden (Ret.) at JAMS;

                  hh. extensive settlement negotiations, with the assistance of Judge Haden;

                  ii. preparing for and traveling to Chicago for in-person meeting with Kashi’s

                      counsel;

                  jj. negotiating many details of the terms of Settlement and the Agreement

                      and exhibits thereto;

                  kk. drafting and revising the Motion for Preliminary approval and supporting

                      documents; performing legal research regarding approval of class action

                      settlement in the Eleventh Circuit and this District;

                  ll. communicating with DSG regarding Settlement Class Notice, Claim

                      Forms,     Settlement   Class    Notice    (including    content,      timeline,

                      publications, internet notice), the Settlement Website, print notice, and

                      monitoring costs. Receive and review weekly reports regarding claims,

                      opt-outs, website views and responding to various questions from

                      unnamed class members;

                  mm.          communicating with unnamed class members regarding the


                                                16
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            1918
                                                                               of of
                                                                                  85
                                       54



                          Settlement;

                       nn. significant coordination with co-counsel regarding case strategy and

                          litigation cost allocations;

                       oo. drafting and revising the Motion for Service Award for the Class

                          Representatives;

                       pp. drafting and revising the Motion for Attorneys’ Fees and Costs and

                          accompanying documentation; and,

                       qq. drafting and revising the Motion for Final Approval and accompanying

                          documentation.

          38.     MA incurred $156,313.73 in costs and expenses in this Litigation as of December

   1, 2015. The categories of expenses for which MA, as detailed below, seeks reimbursement are

   the type of expenses routinely charged to paying clients in the marketplace and, therefore, the

   full requested amount should be reimbursed. The expenses include but are not limited to: clerk

   fees, filing fees, court reporter charges; photocopies; postage and overnight delivery; expert fees

   and costs; mediation fees; travel expenses (travel to Chicago, Illinois, San Diego and La Jolla,

   California for depositions and mediation). Below are the costs incurred by MA in this Litigation:

                            EXPENSE CATEGORY                                         COST


       Clerk Fees, Filing Fees, Court Reporters                               $        2,016.95
       Overnight Mail/ Postage                                                $         367.23
       Printing and Reproduction                                              $        1,105.61
       Lodging and Transportation                                             $        1,502.28
       Mediator Fees                                                          $        2,454.16
       Expert Witness Fees                                                    $     148,867.50
                                                                  TOTAL       $     156,313.73
                                                     17
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            2019
                                                                               of of
                                                                                  85
                                       54




                                     The Law Offices of L. DeWayne Layfield

          39.       L. DeWayne Layfield is the sole member of Law Office of L. DeWayne Layfield, is

   licensed to practice before all courts in the State of Texas, and is admitted pro hac vice in the

   Litigation.

          40.       Attached hereto as Exhibit A is a true and correct copy of the resume for L.

   DeWayne Layfield and incorporated herein as if set out in its entirety in this paragraph.

          41.       In total, the Law Office of L. DeWayne Layfield, PLLC worked 193.10 hours,

   investigating and prosecuting this Litigation. Those hours have a value totaling $111,032.50 in

   fees through December 1, 2015.

          42.       Below is a summary of hours spent by the Law Office of L. DeWayne Layfield,

   PLLC in this Litigation:

                                            Hours to
              Timekeeper                     Date          Rate Per Hour       Total Amount Billed
          L. DeWayne Layfield
               (Attorney)                    193.10           $575.00               $111,032.50

                   TOTAL                     193.10           $575.00               $111,032.50


          43.       Mr. Layfield’s hourly rate has previously been approved in consumer class action

   litigation. See, e.g., Barrett v. Hewlett Packard Company, No. CJ-2003-967 (District Court for

   Cleveland County, Oklahoma 2013).

          44.       The Law Office of L. DeWayne Layfield, PLLC’s hours spent were reasonable.

   Below is a summary of hours worked by the firm in the Litigation:

                 a. Approximately 13% reviewing and analyzing case filings

                                                      18
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            2120
                                                                               of of
                                                                                  85
                                       54



                b. Approximately 24% preparing for and participating in multiple mediations and

                   meetings in an effort to resolve the litigation

                c. Approximately 63% drafting, reviewing, and editing pleadings and case related

                   documents; pre-filing investigation and due diligence; legal research; and

                   communication and coordination with co-counsel regarding case strategy

          45.      The Law Office of L. DeWayne Layfield, PLLC’s incurred $5,009.53 in

   expenses, all of which were reasonable. The table below summarizes the expenses incurred by

   the Layfield firm in this Litigation. The categories of expenses for which the Layfield firm, as

   detailed below, seeks reimbursement are the type of expenses routinely charged to paying clients

   in the marketplace and, therefore, the full requested amount should be reimbursed. The expenses

   include but are not limited to: postage and overnight delivery; mediation fees; travel expenses

   ($3,071.08 for transportation and lodging) a mediation in San Diego, California and an in-person

   meeting with Defendant in Chicago, Illinois.

          46.      Below are the costs incurred by the Layfield firm in the Litigation:

                             EXPENSE CATEGORY                                       COST


       Pro hac admission documentation                                        $ 18.00
       Overnight Mail/ Postage                                                $ 25.82
       Lodging and Transportation                                             $ 3,071.08
       Mediator Fees                                                          $ 1,616.68
       Litigation Services                                                    $ 277.95
                                                                     TOTAL    $ 5,009.53


                                               The Chaffin Law Firm

          47.      The Chaffin Law Firm is a plaintiff’s litigation firm based out of Houston, Texas.

                                                     19
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            2221
                                                                               of of
                                                                                  85
                                       54



   The Chaffin Law Firm has more than 40 years of experience representing plaintiffs in complex

   litigation. Robert A. Chaffin is the senior partner at the Chaffin Law Firm. He is licensed to

   practice before all courts in the state of Texas and is admitted pro hoc vice in this action. Mr.

   Chaffin graduated magna cum laude at the University of Houston Bates College of Law in 1972

   where he finished third in his class and served as Associate Editor of the Houston Law Review in

   1972.

           48.    Since 1972 Mr. Chaffin has practiced exclusively in the field of plaintiffs law and

   has obtained multiple verdicts in excess of $10,000,000 while also having made successful

   arguments before the United States Supreme Court in Griffin vs. Oceanic Contractors, Inc., 458

   U.S. 564, 102 S Ct. 3245, 73 L.ED.2d 973 (1982), and the Texas Supreme Court in Chapa v.

   Garcia, 848 S.W.2d 667 (Tex. 1992). In addition, Mr. Chaffin has been a featured speaker at

   the American Association of Justice annual convention as well as Texas Trial Lawyers

   functions. On multiple occasions Mr. Chaffin has been selected as a “Super Lawyer” and “Top

   Attorney in Texas” as well as receiving AV+ rating from Martindale Hubbell. Mr. Chaffin has

   been lead counsel in several oil and gas royalty class action cases in Texas resulting in recoveries

   for thousands of royalty owners: Civil Suit No. 202576; Odis W. LeVrier et al v. Union Pacific

   Resources Group, Inc. et al; In the 9th Judicial District Court, Parish of Rapides, State of

   Louisiana and, Cause No. 1998-A-169; J. Lloyd Woods et al v. Union Pacific Resources

   Company et al; In the 123rd Judicial District Court of Panola County, Texas.

           49.    Angela V. Arango-Chaffin, has been Of Counsel to the Chaffin Law Firm since

   February 2011. Ms. Arango-Chaffin graduated magna cum laude and phi beta kappa from Rice

   University, Houston Texas (B.A. Hispanic Studies, 2007) and magna cum laude from the


                                                    20
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            2322
                                                                               of of
                                                                                  85
                                       54



   University of Miami Law School (J.D. 2010). She received the Florence T. Robbins

   Scholarship, sponsored by Greenberg Traurig, at the University of Miami Law School, and the

   Dean’s Honor Award for Legal Research and Writing. Ms. Arango-Chaffin has been admitted to

   practice law in Florida since 2011. Ms. Arango-Chaffin has over four years of experience

   representing plaintiffs in consumer class action cases involving false advertising and consumer

   deception, with a particular emphasis on false advertising and consumer fraud involving actions

   arising under Florida’s Deceptive and Unfair Trade Practices Act.

           50.      In total, the Chaffin Law Firm billed 683 hours, totaling $309,775.00 in fees to

   date.

           51.      Below is a summary of hours spent by The Chaffin Law Firm in the Litigation:

                                              Hours to
                 Timekeeper                    Date           Rate Per Hour        Total Amount Billed

       Robert A. Chaffin (Partner)               60              $575.00                  $34,500
       Angela V. Arango-Chaffin
              (Of Counsel)                       623             $425.00                 $264,775

                   TOTAL                         683                                     $299,275


           52.      Mr. Chaffin routinely charges $750 per hour, but reduced his rate to $575 per

   hour for purposes of this Litigation only, to conform to the partner rates routinely awarded in the

   Miami-Dade County area. See Exhibit B at 2, 4.

           53.      The Chaffin Law Firm’s hours spent were reasonable. Below is a summary of

   hours worked by Class Counsel in the Litigation:

                 a. extensive legal research into the viability of the legal claims to be asserted on

                    behalf of Plaintiff and the Class;


                                                         21
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            2423
                                                                               of of
                                                                                  85
                                       54



            b. communicating with and interviewing Plaintiff Garcia regarding her potential

               claims against Defendant;

            c. routinely communicating with Plaintiff Garcia throughout the lifetime of the

               Litigation, including reports and discussions regarding status of case, her

               discovery responses and depositions, mediation and the Settlement;

            d. preparing initial complaint;

            e. Conducting extensive research related to Plaintiffs’ claims, including thoroughly

               reviewing scientific literature regarding whether GMOs can be considered

               ‘natural’;

            f. Researching federal policy concerning labeling of food products containing

               GMOs and marketed as ‘all natural’;

            g. Significant coordination with co-counsel regarding case strategy;

            h. Drafting and revising the original complaint and all subsequent pleadings;

            i. Reviewing all motions and discussion of the same;

            j. Monitoring and performing extensive legal research and analysis of consumer

               food labeling class actions throughout the Country;

            k. Drafting and developing Responses in Opposition to Defendant’s Motions to

               Dismiss the original and amended pleadings and drafting oppositions to

               Defendant’s accompanying Requests for Judicial Notice;

            l. Assist with mediation preparation during various stages in the litigation process;

            m. Assisting Plaintiff with her Responses to Defendant’s Requests for Production

               and Interrogatories;


                                                22
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            2524
                                                                               of of
                                                                                  85
                                       54



                n. Preparing Plaintiff for deposition and defending said deposition;

                o. Participating in the discovery process, including review of discovery documents

                   and expert reports;

                p. Developing Response in Opposition to Defendant’s motion for Summary

                   Judgment;

                q. Reviewing and discussing the Class Certification Motion and Motion for

                   Preliminary Approval;

                r. Participating in settlement discussions;

                             Law Offices of Howard W. Rubinstein, P.A.

          54.      Michael T. Fraser has been of counsel with the Law Offices of Howard W.

   Rubinstein, P.A. (“LOHWR”) since June, 2014. Mr. Fraser graduated from Stetson University,

   (B.A. English, 2005) and Nova Southeastern University (J.D. 2009). He graduated cum laude

   from NSU law school, where he received numerous academic awards, served on the Nova Trial

   Association, the Moot Court Board, and as the Editor-in-Chief of Nova Law Review. Mr. Fraser

   has been admitted to practice law in Florida since 2010 and in California since 2011. Mr.

   Fraser’s practice focuses on representing plaintiffs in complex litigation and consumer class

   actions, with particular emphasis on consumer fraud involving and actions arising under various

   state consumer protection statutes, including FDUTPA. Mr. Fraser is involved in multiple class

   actions either centralized or pending centralization by the MDL Panel throughout the Country.

   Prior to joining, as of counsel, LOHWR, Mr. Fraser was a litigation associate defending

   professionals and governmental organizations at two different firms located in the State of

   Florida.


                                                    23
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            2625
                                                                               of of
                                                                                  85
                                       54



          55.     Benjamin Lopatin is former Managing Partner at the Law Offices of Howard W.

   Rubinstein, P.A., a role he held from 2012 to 2014. Mr. Lopatin focuses his practice on civil

   litigation, primarily involving class actions, consumer protection, unfair competition, false

   advertising, product liability, food law, and privacy law. Mr. Lopatin graduated from the State

   University of New York at Buffalo (B.S. Business Administration 2005). He also graduated cum

   laude from the Shepard Broad Law Center at Nova Southeastern University, in Fort Lauderdale,

   Florida (J.D. 2009), where he received an honors award at graduation for his outstanding pro

   bono service in the community. During law school, Mr. Lopatin served as the Marketing Editor

   for Nova Law Review, on the executive boards for several student organizations and as a

   Research and Teaching Assistant for Professor Kimberley Hausbeck, where he assisted first year

   law students in the area of legal research and writing. Mr. Lopatin also provided research and

   editorial assistance to Professor Hausbeck in a published article, The Little Engine That Could:

   The Success of the Stewardship Contracting Authority, 32 WM. & MARY ENVTL. L. &POL’Y

   REV. 33 (2007). After law school, Mr. Lopatin attended and graduated from DePaul College of

   Law in 2011, with his Master of Laws (LL.M.) in Intellectual Property, where he was selected to

   be a member of the Phi Kappa Phi honors society. Mr. Lopatin has litigated numerous consumer

   protection class actions, and was appointed Class Counsel in the following cases: Rappaport v.

   Jamba Juice Co., No.: CGC-12-521091 (San Francisco Superior Court) (consumer protection

   class action regarding misleading advertising of Jamba Juice beverage additive); Klacko, et al v.

   Diamond Foods, Inc., Case No. 14-80005-BB (S.D. Fla.) (consumer protection class action

   regarding Kettle Chips labeled as being “All Natural” but containing unnatural, synthetic,

   artificial, and/or genetically modified ingredients); and Moore v. GNC Holdings, Inc., No.


                                                   24
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            2726
                                                                               of of
                                                                                  85
                                       54



   12-61703 (S.D. Fla.) (consumer protection class action regarding failure to warn of known

   dangers on the labeling of a dietary supplement). Mr. Lopatin is admitted to practice law in the

   State of California and numerous District Courts, including all District Courts in California, the

   District of Colorado, and the Northern District of Illinois (General Bar).

          56.     In total, LOHWR billed 678.8 hours, totaling $291,450.00 in fees to date.

          57.     Below is a summary of hours spent by LOHWR in this Litigation:


                                           Hours to
              Timekeeper                    Date           Rate Per Hour         Total Amount Billed
    Benjamin M. Lopatin
    (former Managing Partner)                      492    $       450.00                    $221,400.00
    Michael T. Fraser
    (Of Counsel)                                 186.8    $       375.00                     $70,050.00

                 TOTAL                           678.8                                      $291,450.00


          58.     The Law Office of Howard W. Rubinstein, P.A.’s hours spent were reasonable.

   Below is a summary of hours worked by LOHWR in the Litigation:

                      a. extensive legal research into the viability of the legal claims to be asserted

                          on behalf of Plaintiff and the Class;

                      b. communicating with and interviewing Plaintiff Eggnatz regarding her

                          potential claims against Defendant;

                      c. routinely communicating with Plaintiff Eggnatz throughout the lifetime

                          of the Litigation, including reports and discussions regarding status of

                          case, her discovery responses and depositions, mediation and the

                          Settlement;


                                                    25
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            2827
                                                                               of of
                                                                                  85
                                       54



                  d. preparing initial complaint;

                  e. Conducting extensive research related to Plaintiffs’ claims, including

                     thoroughly reviewing scientific literature regarding whether GMOs can

                     be considered ‘natural’;

                  f. Researching federal policy concerning labeling of food products

                     containing the allegedly synthetic ingredients and marketed as ‘all

                     natural’;

                  g. Significant coordination with co-counsel regarding case strategy;

                  h. Drafting and revising the original complaint and all subsequent pleadings;

                  i. Editing and reviewing Responses in Opposition to Defendant’s Motions

                     to Dismiss the original and amended pleadings and drafting oppositions

                     to Defendant’s accompanying Requests for Judicial Notice;

                  j. Assist with mediation preparation during various stages in the litigation

                     process;

                  k. Assisting Plaintiff with her Responses to Defendant’s Requests for

                     Production and Interrogatories;

                  l. Preparing for, traveling to and defending the Class Representatives’

                     depositions;

                  m. Drafting sections of Plaintiffs’ Motion for Class Certification;

                  n. Drafting sections of Plaintiffs’ Unopposed Motion for Preliminary

                     Approval of Class Action Settlement;

                  o. Drafting sections of the Opposition to Defendant’s motion for Summary


                                                26
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            2928
                                                                               of of
                                                                                  85
                                       54



                          Judgment;

                       p. Participating in settlement discussions;

          59.     Costs incurred by LOHWR in this matter are $6,881.12, all of which were

   reasonable. The categories of expenses for which Class Counsel, as detailed below, seek

   reimbursement are the type of expenses routinely charged to paying clients in the marketplace

   and, therefore, the full requested amount should be reimbursed. The expenses include but are not

   limited to: filing fees, mediation fees, travel expenses for Plaintiffs’ depositions (airfare to Fort

   Lauderdale from San Francisco, lodging and rental car).

          60.     Below is a detailed breakdown of LOHWR’s costs incurred in the Litigation:

                            EXPENSE CATEGORY                                          COST


       Clerk Fees, Filing Fees, Attorney Service and Court Reporters            $            350.00
       Overnight Mail/ Postage                                                  $
       Telephone/ Conference Call                                               $
       Internal Photocopies                                                     $
       Printing and Reproduction                                                $
       Lodging and Transportation                                               $         4,077.12
       Mediator Fees                                                            $          2,454.16
       Expert Witness Fees                                                      $
       Litigation Class Notice                                                  $
                                                                     TOTAL      $          6,881.12


          61.     Class Counsel maintained contemporaneous and detailed time records and

   documentation evidencing each of the claimed expenses. At the Court’s request, Class Counsel

   can provide the Court with these documents and information for in camera review.

          62.     Class Counsel has not been reimbursed for any costs incurred in the Litigation

                                                     27
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            3029
                                                                               of of
                                                                                  85
                                       54



   and will not be reimbursed absent the Court’s award.

           63.     Plaintiffs’ future costs (e.g., travel to the Settlement Hearing) are not included in

   the requested cost award, and Plaintiffs do not seek reimbursement for those costs.

           64.     Given the contentious history of the Litigation and the results achieved, the number

   of hours is reasonable, particularly because Class Counsel will only be compensated for a portion

   of that time.

           65.     Class Counsel took appropriate steps to avoid duplication of effort and to

   efficiently manage, staff, assign and divide the work between the four law firms and amongst

   lower and higher-level attorneys.

           66.     If the lodestar approach were applied, this case would justify a multiplier.

   Considering a significant multiplier would certainly be justified in this case, Class Counsel’s fee

   request would satisfy a cross-check using the lodestar method.

           67.     Class Counsel’s work is not yet done. Class Counsel still need to, among other

   things: (1) continue to monitor the notice program, communicate with the Claims Administrator,

   Digital Settlement Group (DSG) and respond to class member inquiries; (2) respond to objections,

   if any; (3) prepare for and attend the Settlement Hearing; (4) continue to oversee the claims

   administration process, including addressing any claim review issues; (5) monitor distribution of

   benefits to the Settlement Class; (6) potentially handle post-judgment appeals; and (7) review and

   monitor Defendant’s submissions of bi-annual compliance reports for three years following the

   Effective Date, as required by section IV(C) of the Agreement.

           68.     The time Class Counsel spent on the Litigation was time that could not be spent on

   litigating other matters. Class Counsel have worked on this case since early 2012, when they were


                                                     28
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            3130
                                                                               of of
                                                                                  85
                                       54



   contacted by Plaintiffs and investigated their claims. In effect, Class Counsel has loaned their legal

   services to the Settlement Class since that time. Class Counsel have prosecuted this case wholly on

   a contingency basis, and did so at great risk of never receiving any compensation, due to the risky

   nature of class action litigation and the developing law with respect to Rule 23 requirements and

   the implied ascertainability requirement, “All Natural” food-labeling claims, and calculating

   class-wide damages. In addition to the contingent risk of the case, Class Counsel’s representation

   of Plaintiffs and the Class in this heavily litigated case forced Class Counsel to forego other cases.

           69.     False advertising claims regarding ‘natural’ labeling on food products has been

   developing in federal and state courts across the Country, including this District, and are still being

   met with vigorous opposition. Indeed, at the time Plaintiffs filed suit, there was a growing trend by

   courts to reject claims similar to those of Plaintiffs here.

           70.     While Class Counsel are confident in the strength of Plaintiffs’ case, they are also

   pragmatic in their awareness of the fact that in order to succeed at trial, Plaintiffs would be

   required to succeed on their pending Motion for Class Certification and overcome Kashi’s

   defenses on the merits, whether on Kashi’s pending summary judgment motion or at trial. Kashi

   vigorously opposed Plaintiffs’ Motion for Class Certification, which was filed weeks after an

   order from the Honorable Beth J. Bloom denying class certification in a similar consumer class

   action regarding ‘all natural’ claims. Specifically, Judge Bloom found the class was not

   ascertainable1 because the variation in the challenged products and labels created a “subjective


   1
     At the time the Parties settled, the issue of whether class members can self-identify where
   retailers have no records identifying class members was on appeal before the Eleventh Circuit and
   has since been decided. Karhu v. Vital Pharmaceuticals, No. 14-11648, 2015 WL 3560722 (11th
   Cir. 2015) (affirming order denying class certification) (unpublished). This decision, albeit
   unpublished, would have presented serious obstacles to class certification, as most class members
                                                     29
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            3231
                                                                               of of
                                                                                  85
                                       54



   memory problem,” as consumers would have to “remember whether they purchased the

   challenged products.” See Randolph v. J.M. Smucker Co., No. 13-CIV-80581, 303 F.R.D. 679,

   685-692 (Dec. 23, 2014). Defendant’s counsel in this Litigation also represented J.M. Smucker in

   Randolph.


          71.     Defendant put forward evidence, including internal documents, consumer surveys

   and expert testimony in support of Kashi’s contention that consumers have varying definitions of

   the term ‘natural’ and that ‘All Natural’ claims are not material to reasonable consumers. [ECF

   142 at pp. 11-14]. Although Class Counsel are confident we could have overcome Kashi’s

   challenges with its own expert’s consumer survey and testimony regarding commonality and

   typicality, Class Counsel recognize the risks associated with proving materiality, reliance and

   class-wide damages. If they were to prevail on their Motion for Class Certification, with Kashi’s

   summary judgment motion under submission, Plaintiffs also faced an imminent risk of judgment

   being entered against the entire class. Even if Plaintiffs prevailed on all of these issues at the

   district court level, Defendant would have raised them again before the Eleventh Circuit following

   entry of judgment, thereby creating new risks and years of delay. Each of these risks, standing

   alone, could have impeded Plaintiffs’ successful prosecution of these claims at trial (and in any

   appeal). Together, they overwhelmingly demonstrate that Plaintiffs’ claims against Kashi were far

   from a “slam dunk” and that, in light of all the circumstances, the Settlement achieves an excellent

   class-wide result.




   do not have receipts.
                                                   30
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            3332
                                                                               of of
                                                                                  85
                                       54



          72.     The Settlement is outstanding. Instead of facing additional years of costly and

   uncertain litigation, Settlement Class Members will receive an immediate cash benefit as well as

   valuable future non-monetary relief.

          73.     Further evidence of the excellent result Class Counsel achieved is the fact that the

   Settlement has been met with near-universal approval at this stage. The Notice informed the Class

   about the Settlement terms, including that Plaintiffs would seek (1) up to $180,000 in costs and

   $1,500,000 in attorneys’ fees and (2) Service Awards of $5,000 for each of the two Class

   Representatives. Moreover, based on the information provided to us by the Claims Administrator,

   96,214 Class Members have submitted claims, and there have been zero objections and zero

   opt-outs to the Settlement.

          74.     Class Counsel are seasoned attorneys with considerable experience litigating and

   settling consumer protection class actions of similar size, scope and complexity. As set forth

   above, Class Counsel regularly engage in major complex litigation involving deceptively labeled

   consumer products and have been appointed class counsel by courts throughout the country.

   Class Counsel’s skill at adapting our litigation strategies to address the challenges posed by

   adverse case law on Rule 23 and ‘all natural’ food-labeling claims, as well as the formidable

   defense mounted by Kashi’s counsel, was critical in opposing multiple Rule 12(b)(6) motions to

   dismiss, fully briefing class certification and opposing Defendant’s Motion for Summary

   Judgment.

          75.     As set forth above, Class Counsel thoroughly investigated Plaintiffs’ claims and

   made skillful use of documents and information to assess Defendant’s potential exposure as to the

   claims at issue. With this information, Class Counsel developed theories of certification and


                                                   31
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            3433
                                                                               of of
                                                                                  85
                                       54



   liability after carefully studying, along with Plaintiff’s agricultural technology and consumer

   marketing experts, and Defendant’s internal marketing materials and documents regarding the

   Challenged Ingredients. Class Counsel also enlisted the assistance of Dr. Sharp to assist in

   developing Plaintiff’s damages and restitution theories, utilizing Defendant’s internal marketing

   materials, financial data and shipping records, in addition to third party data. Class Counsel

   marshalled this discovery in briefing on class certification and summary judgment.

          76.     The skill and competence of Defendant’s lawyers should be considered and cannot

   be doubted. Defendant is represented by Jenner Block, full-service global law firm with 480

   lawyers, and Buchanan Ingersoll & Rooney, PC, with 510 lawyers, both of whom have the

   resources and reputations for vigorous and effective advocacy of their clients’ interests. See

   www.jenner.com and www.bipc.com. For that reason, Class Counsel had to stay on the very top of

   every single one of the many, sprawling issues at play during the life of the litigation.

          77.     DSG has undertaken a number of activities necessary for the Settlement Class,

   including effectuating Notice and collecting and administering claims. These steps were all done

   with approval and oversight of Class Counsel and counsel for Defendant to ensure Notice was

   reasonable and the best practicable, but also to keep expenses as low as possible.

          78.     Class Notice and Claims Administration is estimated to cost $300,000. This figure

   will be refined and updated as additional claims are received and further steps are taken towards

   final approval and distribution.

          79.     Accordingly, it is proper to pay the costs of Notice and Claims Administration from

   the Settlement payment by Kashi, and these costs are reasonable and should be approved.




                                                    32
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            3534
                                                                               of of
                                                                                  85
                                       54



          80.     The Service Awards in the amount of $5,000 for each of the two Class

   Representatives should also be approved. Service Awards in these amounts are reasonable,

   because the Class Representatives dedicated their time and effort to pursuing their claims on

   behalf of putative class members and demonstrated a willingness to participate in the Litigation.

   Plaintiffs also undertook the responsibilities and attendant risks of bringing a representative action,

   including aiding in investigating their claims, responding to discovery, sitting for contentious,

   half-day depositions, communicating with Plaintiffs’ counsel on a regular basis. Plaintiffs’ work in

   this Litigation resulted in a significant benefit to Class members.

          We declare under penalty of perjury that the foregoing is true and correct and that this

   declaration was executed on this 14th day of December, 2015.

          Los Angeles, California                         /s/ Gillian L. Wade
                                                          Gillian L. Wade
                                                          Milstein Adelman, LLP


          Miami, Florida                                  /s/ Angela V. Arango-Chaffin
                                                          Angela V. Arango-Chaffin
                                                          Chaffin Law Firm


          Beaumont, Texas                                 /s/ L. DeWayne Layfield
                                                          L. DeWayne Layfield
                                                          Law Office of L. DeWayne Layfield, PLLC


          Granite Bay, California                         /s/ Michael T. Fraser
                                                          Michael T. Fraser
                                                          Law Offices of Howard W. Rubinstein, P.A.




                                                     33
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            3635
                                                                               of of
                                                                                  85
                                       54



                                 CERTIFICATE OF COMPLIANCE

          I HEREBY CERTIFY that on this 14th day of December, 2015, this filing complies with

   Local Rule 5.1 and this Court’s January 29, 2015 Order (Dkt. 173).



                                          By:      /s/ Gillian L. Wade
                                                       Gillian L. Wade




                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was filed and served via

   CM/ECF electronic transmission on December 14, 2015 to those parties that are registered with

   the Court to receive electronic notifications in this matter.



                                          By:      /s/ Michael T. Fraser
                                                       Michael T. Fraser




                                                     34
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            3736
                                                                               of of
                                                                                  85
                                       54




                  EXHIBIT A
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            3837
                                                                               of of
                                                                                  85
                                       54

  L. DeWayne Layfield was born in Beaumont, Texas on November 18, 1963. Mr. Layfield
  graduated summa cum laude with a B.S. in Chemical Engineering from Lamar University in 1987.
  He graduated from The University of Texas School of Law with Honors and was admitted to the
  Texas Bar in 1990. Thereafter, he clerked for the Honorable Thomas Gibbs Gee, Circuit Judge
  United States Court of Appeals for the Fifth Circuit. At the conclusion of the clerkship, he joined
  Vinson & Elkins LLP in their Houston, Texas office. In 1995, Mr. Layfield joined
  Bridgestone/Firestone, Inc. as senior litigation counsel. In 1997, Mr. Layfield returned to private
  practice. Mr. Layfield’s practice has involved class and non-class mass tort litigation, the
  nationwide coordination of tort litigation as well as commercial, contract, and environmental
  litigation. Mr. Layfield has assisted with the prosecution or defense of thousands of individual
  claims and class litigation involving tens of thousands of individuals. Mr. Layfield has been
  appointed class counsel in the following matters:

     (1) Cause No. 1:99cv0120; Ethan Shaw, et al. v. Toshiba America Information Systems, et al.;
         In the United States District Court for the Eastern District of Texas;
     (2) Cause No. A-162,152; Hal LaPray, et al. v. Compaq Computer Corporation; In the 60th
         Judicial District Court, Jefferson County, Texas;
     (3) Cause No. A-164,880; Muzette Alvis, et al. v. Hewlett-Packard Company; In the 58th
         Judicial District Court, Jefferson County, Texas;
     (4) Cause No. D-164,939; Michael Albanese, et al. v. Compaq Computer Corporation; In the
         136th Judicial District Court, Jefferson County, Texas;
     (5) Cause No. E-165,336; David Packard, et al. v. eMachines, Inc., et al.; In the 172nd Judicial
         District Court, Jefferson County, Texas;
     (6) Cause No. E-167,872; Sandra Geter, et al. v. Farmers Group, Inc., et al.; In the 172nd
         Judicial District Court, Jefferson County, Texas; and
     (7) Cause No. 8725; Anderson Brothers Partnership, et al. v. EnerMart Energy Services Trust,
         et al.; In the 287th Judicial District Court, Parmer County, Texas
     (8) Cause No. CJ-2003-967; Debbie Barrett, Individually and on Behalf of Those Similarly
         Situated v. Hewlett Packard Company; In the District Court for Cleveland County,
         Oklahoma;
     (9) Cause No. CJ-2003-969; Stephen Grider, Beverly Grider v. Compaq Computer Corporation;
         In the District Court for Cleveland County, Oklahoma
     (10) Cause No. 9:14-cv-80005-BB; Deena Klacko, et al. v. Diamond Foods, Inc., a California
         Corporation; In the United Stated District Court in the Southern District of Florida

         Mr. Layfield is also a member of the Plaintiffs’ Steering Committee in MDL-1840 In Re
  Fuel Temperature Sales Practice.

         These class actions and other individual actions prosecuted by Mr. Layfield have resulted in
  cash payments to or for the benefit of his clients of over $750 million. Considering cash equivalent
  payments and other benefits the recovery for these clients is over $2 billion. Mr. Layfield has also
  been counsel for defendants in class actions.

          Mr. Layfield is admitted to practice before the courts of Texas as well as the Federal Courts
  for the Eastern and Southern Districts of Texas and the United States Court of Appeals for the Fifth
  Circuit. He is a member of the American Bar Association, American Association for Justice,
  Defense Research Institute; a Life Fellow of the Texas Bar Foundation; has been named a Super
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            3938
                                                                               of of
                                                                                  85
                                       54

  Lawyer and included in the Best Lawyers in America and is a past Member of the State Bar or
  Texas Committee on Jury Service.

          While at The University of Texas School of Law, Mr. Layfield served as Editor in Chief of
  the Texas Law Review and was a member of Chancellors and the Order of the Coif. Mr. Layfield
  has also been elected to Tau Beta Pi and Omega Chi Epsilon as well as other honorary societies.
Case
Case9:19-cv-81325-RKA
     1:12-cv-21678-JAL Document 187-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             12/14/2015Page
                                                                         Page
                                                                            4039
                                                                               of of
                                                                                  85
                                       54




            EXHIBIT B
                                       Case
                                       Case9:19-cv-81325-RKA
                                            1:12-cv-21678-JAL Document 187-1
                                                                       1-3 Entered
                                                                             Entered
                                                                                   onon
                                                                                      FLSD
                                                                                        FLSD
                                                                                           Docket
                                                                                             Docket
                                                                                                  09/27/2019
                                                                                                    12/14/2015Page
                                                                                                                Page
                                                                                                                   4140
                                                                                                                      of of
                                                                                                                         85
                                                                              54




2013 NLJ Billing Survey

Source:National Law Journal

Category: National Law Journal


The National Law Journal's survey of billing rates of the largest U.S. law firms provides the high, low and average rates for partners and associates.




Copyright © ALM Media Properties, LLC. All rights reserved.




                                                                                                                                                         888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                                       1                    www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 4241
                                                                                                                    of of
                                                                                                                       85
                                                                            54


Year          Firm Name                           Location       Average      Partner      Partner   Partner       Associate    Associa Associate       Counsel Avg   Counsel Low Counsel High NLJ Billing Source         Notes
                                                                 FTE          Billing Rate Billing   Billing Rate Billing Rate te       Billing Rate
                                                                 Attorneys    High         Rate Low  Avg           High         Billing Avg
                                                                                                                                Rate
                                                                                                                                Low
       2013 Adams and Reese                       New Orleans,          277       $650.00    $275.00       $390.00      $320.00 $200.00         $260.00       $460.00       $405.00     $500.00 National Law Journal,     Full-time equivalent
                                                  LA                                                                                                                                            December 2013             attorney numbers and the
                                                                                                                                                                                                                          largest U.S. office are
                                                                                                                                                                                                                          from the NLJ 350
                                                                                                                                                                                                                          published in April 2013.
       2013 Akerman Senterfitt                    Miami, FL             502       $610.00    $350.00     $480.00     $425.00 $175.00         $300.00                                              National Law Journal,   Full-time equivalent
                                                                                                                                                                                                  December 2013           attorney numbers and the
                                                                                                                                                                                                                          largest U.S. office are
                                                                                                                                                                                                                          from the NLJ 350
                                                                                                                                                                                                                          published in April 2013.
       2013 Akin Gump Strauss Hauer & Washington,                       806      $1220.00    $615.00     $785.00     $660.00 $365.00         $525.00                                              National Law Journal,   Full-time equivalent
            Feld                      DC                                                                                                                                                          December 2013           attorney numbers and the
                                                                                                                                                                                                                          largest U.S. office are
                                                                                                                                                                                                                          from the NLJ 350
                                                                                                                                                                                                                          published in April 2013.
       2013 Allen Matkins Leck Gamble Los Angeles,                      187       $680.00    $525.00     $615.00                                                                                  National Law Journal,   Full-time equivalent
            Mallory & Natsis          CA                                                                                                                                                          December 2013           attorney numbers and the
                                                                                                                                                                                                                          largest U.S. office are
                                                                                                                                                                                                                          from the NLJ 350
                                                                                                                                                                                                                          published in April 2013.
       2013 Alston & Bird                         Atlanta, GA           805       $875.00    $495.00     $675.00     $575.00 $280.00         $425.00                                              National Law Journal,   Full-time equivalent
                                                                                                                                                                                                  December 2013           attorney numbers and the
                                                                                                                                                                                                                          largest U.S. office are
                                                                                                                                                                                                                          from the NLJ 350
                                                                                                                                                                                                                          published in April 2013.
       2013 Andrews Kurth                         Houston, TX           348      $1090.00    $745.00     $890.00    $1090.00 $265.00         $670.00                                              National Law Journal,   Full-time equivalent
                                                                                                                                                                                                  December 2013           attorney numbers and the
                                                                                                                                                                                                                          largest U.S. office are
                                                                                                                                                                                                                          from the NLJ 350
                                                                                                                                                                                                                          published in April 2013.
       2013 Archer & Greiner                      Haddonfield,          208       $460.00    $330.00     $400.00     $295.00 $200.00         $245.00                                              National Law Journal,   Full-time equivalent
                                                  NJ                                                                                                                                              December 2013           attorney numbers and the
                                                                                                                                                                                                                          largest U.S. office are
                                                                                                                                                                                                                          from the NLJ 350
                                                                                                                                                                                                                          published in April 2013.
       2013 Arent Fox                             Washington,           323       $860.00    $500.00     $650.00     $595.00 $275.00         $395.00                                              National Law Journal,   Full-time equivalent
                                                  DC                                                                                                                                              December 2013           attorney numbers and the
                                                                                                                                                                                                                          largest U.S. office are
                                                                                                                                                                                                                          from the NLJ 350
                                                                                                                                                                                                                          published in April 2013.
       2013 Arnall Golden Gregory                 Atlanta, GA           139       $520.00    $430.00     $490.00                                                                                  National Law Journal,   Full-time equivalent
                                                                                                                                                                                                  December 2013           attorney numbers and the
                                                                                                                                                                                                                          largest U.S. office are
                                                                                                                                                                                                                          from the NLJ 350
                                                                                                                                                                                                                          published in April 2013.
       2013 Arnold & Porter                       Washington,           748       $950.00    $670.00     $815.00     $610.00 $345.00         $500.00                                              National Law Journal,   Full-time equivalent
                                                  DC                                                                                                                                              December 2013           attorney numbers and the
                                                                                                                                                                                                                          largest U.S. office are
                                                                                                                                                                                                                          from the NLJ 350
                                                                                                                                                                                                                          published in April 2013.
       2013 Arnstein & Lehr                       Chicago, IL           141       $595.00    $350.00     $465.00     $350.00 $175.00         $250.00                                              National Law Journal,   Full-time equivalent
                                                                                                                                                                                                  December 2013           attorney numbers and the
                                                                                                                                                                                                                          largest U.S. office are
                                                                                                                                                                                                                          from the NLJ 350
                                                                                                                                                                                                                          published in April 2013.




                                                                                                                                                                                                                                         888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                                  2                                                                                                          www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 4342
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Baker & Hostetler                     Cleveland,       810    $685.00   $250.00   $450.00   $455.00 $120.00   $260.00                               National Law Journal,   Full-time equivalent
                                                  OH                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Baker & McKenzie                      Chicago, IL     4004   $1130.00   $260.00   $755.00   $925.00 $100.00   $395.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Baker, Donelson, Bearman, Memphis,                     587    $495.00   $340.00   $400.00   $465.00 $245.00   $295.00                               National Law Journal,   Full-time equivalent
            Caldwell & Berkowitz      Tenn.                                                                                                                     December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Ballard Spahr                         Philadelphia,    479    $650.00   $395.00   $475.00   $495.00 $235.00   $315.00                               National Law Journal,   Full-time equivalent
                                                  PA                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Barnes & Thornburg                    Indianapolis,    487    $580.00   $330.00   $480.00   $370.00 $260.00   $320.00                               National Law Journal,   Full-time equivalent
                                                  IN                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Benesch, Friedlander,                 Cleveland,       150    $635.00   $360.00   $455.00   $475.00 $155.00   $280.00                               National Law Journal,   Full-time equivalent
            Coplan & Aronoff                      OH                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Best Best & Krieger                   Riverside, CA    175    $655.00   $340.00   $455.00   $385.00 $235.00   $280.00   $435.00   $325.00   $565.00 National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Bingham McCutchen                     Boston, MA       900   $1080.00   $220.00   $795.00   $605.00 $185.00   $450.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Blank Rome                            Philadelphia,    471    $940.00   $445.00   $640.00   $565.00 $175.00   $350.00                               National Law Journal,   Full-time equivalent
                                                  PA                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Bond, Schoeneck & King                Syracuse, NY     194    $520.00   $240.00   $355.00   $285.00 $160.00   $225.00   $385.00   $295.00   $485.00 National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Bowles Rice                           Charleston,      128    $285.00   $165.00   $230.00   $180.00 $115.00   $135.00                               National Law Journal,   Full-time equivalent
                                                  WV                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Bracewell & Giuliani                  Houston, TX      432   $1125.00   $575.00   $760.00   $700.00 $275.00   $440.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.




                                                                                                                                                                                                       888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                    3                                                                                      www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 4443
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Bradley Arant Boult                   Birmingham,     396    $605.00   $325.00   $430.00   $340.00 $200.00   $260.00                               National Law Journal,   Full-time equivalent
            Cummings                              AL                                                                                                           December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Broad and Cassel                      Orlando, FL     160    $465.00   $295.00   $380.00                                                           National Law Journal,   Full-time equivalent
                                                                                                                                                               December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Brownstein Hyatt Farber               Denver, CO      216    $700.00   $310.00   $520.00   $345.00 $265.00   $305.00                               National Law Journal,   Full-time equivalent
            Schreck                                                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Bryan Cave                            St. Louis, MO   990    $860.00   $405.00   $590.00   $570.00 $210.00   $405.00   $600.00   $320.00   $810.00 National Law Journal,   Full-time equivalent
                                                                                                                                                               December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Buchalter Nemer                       Los Angeles,    134    $695.00   $475.00   $605.00   $375.00 $350.00   $365.00                               National Law Journal,   Full-time equivalent
                                                  CA                                                                                                           December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Burr & Forman                         Birmingham,     249    $525.00   $240.00   $355.00   $350.00 $200.00   $245.00                               National Law Journal,   Full-time equivalent
                                                  AL                                                                                                           December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Butzel Long                           Bloomfield      125    $535.00   $350.00   $440.00   $415.00 $215.00   $305.00                               National Law Journal,   Full-time equivalent
                                                  Hills, MI                                                                                                    December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Cadwalader, Wickersham & New York,                    435   $1050.00   $800.00   $930.00   $750.00 $395.00   $605.00                               National Law Journal,   Full-time equivalent
            Taft                     NY                                                                                                                        December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Carlton Fields                        Tampa, FL       276    $840.00   $455.00   $600.00                                                           National Law Journal,   Full-time equivalent
                                                                                                                                                               December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Connell Foley                         Roseland, NJ    121    $575.00   $275.00   $425.00   $325.00 $200.00   $265.00   $450.00   $275.00   $625.00 National Law Journal,   Full-time equivalent
                                                                                                                                                               December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Cooley                                Palo Alto, CA   632    $990.00   $660.00   $820.00   $630.00 $160.00   $525.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                               December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Covington & Burling                   Washington,     738    $890.00   $605.00   $780.00   $565.00 $320.00   $415.00                               National Law Journal,   Full-time equivalent
                                                  DC                                                                                                           December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.




                                                                                                                                                                                                      888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                   4                                                                                      www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 4544
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Cox Smith Matthews                    San Antonio,     117    $595.00   $395.00    $505.00   $485.00 $230.00   $320.00                               National Law Journal,   Full-time equivalent
                                                  TX                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Cozen O’Connor                        Philadelphia,    509   $1050.00   $300.00    $555.00   $590.00 $235.00   $345.00   $560.00   $360.00   $790.00 National Law Journal,   Full-time equivalent
                                                  PA                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Curtis, Mallet-Prevost, Colt          New York,        322    $860.00   $730.00    $800.00   $785.00 $345.00   $480.00                               National Law Journal,   Full-time equivalent
            & Mosle                               NY                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Davis Graham & Stubbs                 Denver, CO       146    $595.00   $350.00    $435.00   $340.00 $150.00   $245.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                 December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Davis Polk & Wardwell                 New York,        787    $985.00   $850.00    $975.00   $975.00 $130.00   $615.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Debevoise & Plimpton                  New York,        615   $1075.00   $955.00   $1055.00   $760.00 $120.00   $490.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Dechert                               New York,        803   $1095.00   $670.00    $900.00   $735.00 $395.00   $530.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Dentons                                                      $1050.00   $345.00    $700.00   $685.00 $210.00   $425.00                               National Law Journal,   Location and Average
                                                                                                                                                                 December 2013           FTE Attorneys' data not
                                                                                                                                                                                         available due to merger in
                                                                                                                                                                                         2013. Full-time equivalent
                                                                                                                                                                                         attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.

       2013 Dickstein Shapiro                     Washington,      308   $1250.00   $590.00    $750.00   $585.00 $310.00   $475.00                               National Law Journal,   Full-time equivalent
                                                  DC                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Dinsmore & Shohl                      Cincinnati,      422    $850.00   $250.00    $400.00   $350.00 $140.00   $235.00   $345.00   $140.00   $615.00 National Law Journal,   Full-time equivalent
                                                  OH                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 DLA Piper                             New York,       4036   $1025.00   $450.00    $765.00   $750.00 $250.00   $510.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Dorsey & Whitney                      Minneapolis,     517    $585.00   $340.00    $435.00   $510.00 $215.00   $315.00                               National Law Journal,   Full-time equivalent
                                                  MN                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.




                                                                                                                                                                                                          888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                     5                                                                                       www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 4645
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Duane Morris                          Philadelphia,    613    $710.00   $430.00    $620.00   $490.00 $295.00   $370.00                               National Law Journal,   Full-time equivalent
                                                  PA                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Edwards Wildman Palmer                Boston, MA       572    $765.00   $210.00    $535.00   $415.00 $245.00   $325.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                 December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Faegre Baker Daniels                  Minneapolis,     683    $580.00   $355.00    $455.00   $315.00 $110.00   $260.00                               National Law Journal,   Full-time equivalent
                                                  MN                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Foley & Lardner                       Milwaukee,       872    $860.00   $405.00    $600.00   $470.00 $210.00   $335.00                               National Law Journal,   Full-time equivalent
                                                  WI                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Foley Hoag                            Boston, MA       223    $775.00   $590.00    $670.00   $385.00 $290.00   $325.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                 December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Fox Rothschild                        Philadelphia,    490    $750.00   $335.00    $530.00   $500.00 $245.00   $310.00                               National Law Journal,   Full-time equivalent
                                                  PA                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Fried, Frank, Harris, Shriver New York,                476   $1100.00   $930.00   $1000.00   $760.00 $375.00   $595.00                               National Law Journal,   Full-time equivalent
            & Jacobson                    NY                                                                                                                     December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Gardere Wynne Sewell                  Dallas, TX       223    $775.00   $430.00    $635.00   $445.00 $235.00   $310.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                 December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Gibbons                               Newark, NJ       210    $865.00   $440.00    $560.00   $475.00 $295.00   $360.00   $490.00   $385.00   $750.00 National Law Journal,   Full-time equivalent
                                                                                                                                                                 December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Gibson, Dunn & Crutcher               New York,       1086   $1800.00   $765.00    $980.00   $930.00 $175.00   $590.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Gordon & Rees                         San              457    $475.00   $375.00    $420.00   $325.00 $285.00   $300.00                               National Law Journal,   Full-time equivalent
                                                  Francisco,                                                                                                     December 2013           attorney numbers and the
                                                  CA                                                                                                                                     largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Greenberg Traurig                     New York,       1699    $955.00   $360.00    $655.00   $595.00 $200.00   $390.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.




                                                                                                                                                                                                        888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                     6                                                                                      www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 4746
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Harris Beach                          Rochester,       204    $600.00   $295.00   $385.00   $285.00 $175.00   $260.00   $385.00   $175.00   $600.00 National Law Journal,   Full-time equivalent
                                                  NY                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Harter Secrest & Emery                Rochester,       136    $465.00   $300.00   $385.00   $290.00 $195.00   $250.00   $325.00   $260.00   $380.00 National Law Journal,   Full-time equivalent
                                                  NY                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Haynes and Boone                      Dallas, TX       489   $1020.00   $450.00   $670.00   $580.00 $310.00   $405.00   $510.00   $220.00   $840.00 National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Hogan Lovells                         Washington,     2280   $1000.00   $705.00   $835.00                                                           National Law Journal,   Full-time equivalent
                                                  DC                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Holland & Hart                        Denver, CO       409    $725.00   $295.00   $435.00   $415.00 $165.00   $275.00   $360.00   $185.00   $595.00 National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Holland & Knight                      Washington,      926   $1035.00   $335.00   $595.00   $575.00 $210.00   $325.00   $580.00   $480.00   $775.00 National Law Journal,   Full-time equivalent
                                                  DC                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Honigman Miller Schwartz              Detroit, MI      227    $560.00   $290.00   $390.00   $225.00 $205.00   $220.00                               National Law Journal,   Full-time equivalent
            and Cohn                                                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Hughes Hubbard & Reed                 New York,        344    $995.00   $725.00   $890.00   $675.00 $365.00   $555.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Husch Blackwell                       St. Louis, MO    514    $925.00   $235.00   $430.00   $465.00 $190.00   $260.00   $395.00   $230.00   $600.00 National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Ice Miller                            Indianapolis,    301    $530.00   $335.00   $450.00   $305.00 $245.00   $270.00                               National Law Journal,   Full-time equivalent
                                                  IN                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Irell & Manella                       Los Angeles,     164    $975.00   $800.00   $890.00   $750.00 $395.00   $535.00                               National Law Journal,   Full-time equivalent
                                                  CA                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Jackson Kelly                         Charleston,      200    $370.00   $175.00   $280.00   $265.00 $145.00   $195.00                               National Law Journal,   Full-time equivalent
                                                  WV                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.




                                                                                                                                                                                                       888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                    7                                                                                      www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 4847
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Jackson Lewis                         Los Angeles,    690    $440.00   $310.00   $380.00   $315.00 $275.00   $290.00   National Law Journal,   Full-time equivalent
                                                  CA                                                                               December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.
       2013 Jackson Walker                        Dallas, TX      328    $550.00   $450.00   $500.00   $385.00 $255.00   $335.00   National Law Journal,   Full-time equivalent
                                                                                                                                   December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.
       2013 Jeffer, Mangels, Butler &             Los Angeles,    126    $875.00   $560.00   $690.00                               National Law Journal,   Full-time equivalent
            Mitchell                              CA                                                                               December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.
       2013 Jenner & Block                        Chicago, IL     432    $925.00   $565.00   $745.00   $550.00 $380.00   $465.00   National Law Journal,   Full-time equivalent
                                                                                                                                   December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.
       2013 Jones Day                             New York,      2363    $975.00   $445.00   $745.00   $775.00 $205.00   $435.00   National Law Journal,   Full-time equivalent
                                                  NY                                                                               December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.
       2013 Jones Walker                          New Orleans,    361    $425.00   $275.00   $385.00   $240.00 $200.00   $225.00   National Law Journal,   Full-time equivalent
                                                  LA                                                                               December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.
       2013 Kasowitz, Benson, Torres & New York,                  365   $1195.00   $600.00   $835.00   $625.00 $200.00   $340.00   National Law Journal,   Full-time equivalent
            Friedman                   NY                                                                                          December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.
       2013 Katten Muchin Rosenman                Chicago, IL     586    $745.00   $500.00   $615.00   $595.00 $340.00   $455.00   National Law Journal,   Full-time equivalent
                                                                                                                                   December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.
       2013 Kaye Scholer                          New York,       414   $1080.00   $715.00   $860.00   $680.00 $320.00   $510.00   National Law Journal,   Full-time equivalent
                                                  NY                                                                               December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.
       2013 Kelley Drye & Warren                  New York,       298    $815.00   $435.00   $640.00   $600.00 $305.00   $430.00   National Law Journal,   Full-time equivalent
                                                  NY                                                                               December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.
       2013 Kilpatrick Townsend &                 Atlanta, GA     552    $775.00   $400.00   $550.00   $475.00 $315.00   $385.00   National Law Journal,   Full-time equivalent
            Stockton                                                                                                               December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.
       2013 King & Spalding                       Atlanta, GA     838    $995.00   $545.00   $775.00   $735.00 $125.00   $460.00   National Law Journal,   Full-time equivalent
                                                                                                                                   December 2013           attorney numbers and the
                                                                                                                                                           largest U.S. office are
                                                                                                                                                           from the NLJ 350
                                                                                                                                                           published in April 2013.




                                                                                                                                                                          888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                   8                                                          www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 4948
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Kirkland & Ellis                      Chicago, IL    1517    $995.00   $590.00   $825.00   $715.00 $235.00   $540.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                               December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Knobbe, Martens, Olson &              Irvine, CA      268    $785.00   $440.00   $555.00   $535.00 $295.00   $345.00   $685.00   $685.00   $685.00 National Law Journal,   Full-time equivalent
            Bear                                                                                                                                               December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Kramer Levin Naftalis &               New York,       320   $1025.00   $740.00   $845.00   $750.00 $400.00   $590.00                               National Law Journal,   Full-time equivalent
            Frankel                               NY                                                                                                           December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Lane Powell                           Seattle, WA     172    $465.00   $365.00   $430.00   $330.00 $225.00   $265.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                               December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Latham & Watkins                      New York,      2033   $1110.00   $895.00   $990.00   $725.00 $465.00   $605.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                           December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Lathrop & Gage                        Kansas City,    286    $700.00   $285.00   $420.00   $375.00 $195.00   $250.00                               National Law Journal,   Full-time equivalent
                                                  MO                                                                                                           December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Leonard, Street and Deinard Minneapolis,              184    $490.00   $295.00   $405.00   $305.00 $265.00   $285.00                               National Law Journal,   Full-time equivalent
                                        MN                                                                                                                     December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Lewis Roca Rothgerber                                        $695.00   $380.00   $505.00   $525.00 $205.00   $400.00                               National Law Journal,   Location and Average
                                                                                                                                                               December 2013           FTE Attorneys' data not
                                                                                                                                                                                       available due to merger in
                                                                                                                                                                                       2013. Full-time equivalent
                                                                                                                                                                                       attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.

       2013 Lindquist & Vennum                    Minneapolis,    181    $600.00   $460.00   $520.00   $470.00 $275.00   $365.00                               National Law Journal,   Full-time equivalent
                                                  MN                                                                                                           December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Littler Mendelson                     San             909    $615.00   $395.00   $550.00   $420.00 $245.00   $290.00                               National Law Journal,   Full-time equivalent
                                                  Francisco,                                                                                                   December 2013           attorney numbers and the
                                                  CA                                                                                                                                   largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Lowenstein Sandler                    Roseland, NJ    254    $755.00   $510.00   $615.00   $650.00 $260.00   $360.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                               December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.
       2013 Manatt, Phelps & Phillips             Los Angeles,    325    $795.00   $640.00   $740.00                                                           National Law Journal,   Full-time equivalent
                                                  CA                                                                                                           December 2013           attorney numbers and the
                                                                                                                                                                                       largest U.S. office are
                                                                                                                                                                                       from the NLJ 350
                                                                                                                                                                                       published in April 2013.




                                                                                                                                                                                                        888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                   9                                                                                       www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 5049
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 McCarter & English                    Newark, NJ       373    $625.00   $450.00   $530.00   $370.00 $220.00   $300.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 McDermott Will & Emery                Chicago, IL     1024    $835.00   $525.00   $710.00                                                           National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 McElroy, Deutsch,                     Morristown,      288    $505.00   $325.00   $440.00   $325.00 $200.00   $295.00                               National Law Journal,   Full-time equivalent
            Mulvaney & Carpenter                  NJ                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 McGuireWoods                          Richmond,        941    $725.00   $450.00   $595.00   $525.00 $285.00   $360.00                               National Law Journal,   Full-time equivalent
                                                  VA                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 McKenna Long & Aldridge               Atlanta, GA      509    $650.00   $480.00   $530.00   $425.00 $375.00   $395.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Michael Best & Friedrich              Milwaukee,       198    $650.00   $260.00   $445.00   $350.00 $190.00   $275.00                               National Law Journal,   Full-time equivalent
                                                  WI                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Miles & Stockbridge                   Baltimore,       207    $725.00   $330.00   $470.00   $375.00 $230.00   $285.00   $425.00   $215.00   $675.00 National Law Journal,   Full-time equivalent
                                                  MD                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Miller & Martin                       Chattanooga,     133    $585.00   $245.00   $385.00   $270.00 $180.00   $215.00   $355.00   $210.00   $440.00 National Law Journal,   Full-time equivalent
                                                  TN                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Morgan, Lewis & Bockius               Philadelphia,   1334    $765.00   $430.00   $620.00   $585.00 $270.00   $390.00                               National Law Journal,   Full-time equivalent
                                                  PA                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Morris, Manning & Martin              Atlanta, GA      142    $575.00   $400.00   $480.00                                                           National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Morrison & Foerster                   San             1010   $1195.00   $595.00   $865.00   $725.00 $230.00   $525.00                               National Law Journal,   Full-time equivalent
                                                  Francisco,                                                                                                    December 2013           attorney numbers and the
                                                  CA                                                                                                                                    largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Nixon Peabody                         Boston, MA       612    $850.00   $295.00   $520.00   $550.00 $180.00   $300.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.




                                                                                                                                                                                                       888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                    10                                                                                     www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 5150
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Norton Rose Fulbright                                        $900.00   $525.00    $775.00   $515.00 $300.00   $400.00                               National Law Journal,   Location and Average
                                                                                                                                                                December 2013           FTE Attorneys' data not
                                                                                                                                                                                        available due to merger in
                                                                                                                                                                                        2013. Full-time equivalent
                                                                                                                                                                                        attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.

       2013 Nutter McClennen & Fish               Boston, MA      135    $715.00   $470.00    $575.00   $460.00 $295.00   $375.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 O’Melveny & Myers                     Los Angeles,    738    $950.00   $615.00    $715.00                                                           National Law Journal,   Full-time equivalent
                                                  CA                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Orrick, Herrington &                  San             977    $945.00   $305.00    $625.00   $675.00 $170.00   $310.00                               National Law Journal,   Full-time equivalent
            Sutcliffe                             Francisco,                                                                                                    December 2013           attorney numbers and the
                                                  CA                                                                                                                                    largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Parker Poe Adams &                    Charlotte, NC   178    $500.00   $425.00    $450.00                                                           National Law Journal,   Full-time equivalent
            Bernstein                                                                                                                                           December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Patton Boggs                          Washington,     485    $780.00   $490.00    $665.00   $475.00 $325.00   $405.00                               National Law Journal,   Full-time equivalent
                                                  DC                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Paul Hastings                         New York,       899    $900.00   $750.00    $815.00   $755.00 $335.00   $540.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Paul, Weiss, Rifkind,                 New York,       803   $1120.00   $760.00   $1040.00   $760.00 $250.00   $600.00                               National Law Journal,   Full-time equivalent
            Wharton & Garrison                    NY                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Pepper Hamilton                       Philadelphia,   493    $850.00   $475.00    $630.00   $460.00 $245.00   $360.00                               National Law Journal,   Full-time equivalent
                                                  PA                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Perkins Coie                          Seattle, WA     823    $940.00   $320.00    $600.00   $595.00 $215.00   $405.00   $565.00   $270.00   $790.00 National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Pillsbury Winthrop Shaw               Washington,     609   $1070.00   $615.00    $865.00   $860.00 $375.00   $520.00                               National Law Journal,   Full-time equivalent
            Pittman                               DC                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Polsinelli                            Kansas City,    573    $750.00   $320.00    $410.00   $340.00 $220.00   $265.00   $370.00   $300.00   $425.00 National Law Journal,   Full-time equivalent
                                                  MO                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.




                                                                                                                                                                                                         888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                    11                                                                                      www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 5251
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Proskauer Rose                        New York,        746    $950.00   $725.00   $880.00   $675.00 $295.00   $465.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Quarles & Brady                       Milwaukee,       413    $600.00   $350.00   $470.00   $600.00 $210.00   $335.00                               National Law Journal,   Full-time equivalent
                                                  WI                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Quinn Emanuel Urquhart &              New York,        697   $1075.00   $810.00   $915.00   $675.00 $320.00   $410.00                               National Law Journal,   Full-time equivalent
            Sullivan                              NY                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Reed Smith                            Pittsburgh,     1468    $945.00   $545.00   $710.00   $530.00 $295.00   $420.00                               National Law Journal,   Full-time equivalent
                                                  PA                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Richards, Layton & Finger             Wilmington,      138    $850.00   $475.00   $660.00   $450.00 $250.00   $350.00   $465.00   $450.00   $475.00 National Law Journal,   Full-time equivalent
                                                  DE                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Riker Danzig Scherer                  Morristown,      151    $495.00   $430.00   $455.00   $295.00 $210.00   $250.00                               National Law Journal,   Full-time equivalent
            Hyland & Perretti                     NJ                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Robinson & Cole                       Hartford, CT     209    $490.00   $285.00   $410.00                                                           National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Rutan & Tucker                        Costa Mesa,      139    $675.00   $345.00   $490.00   $500.00 $230.00   $320.00   $490.00   $435.00   $575.00 National Law Journal,   Full-time equivalent
                                                  CA                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Saul Ewing                            Philadelphia,    226    $850.00   $365.00   $530.00   $575.00 $225.00   $340.00                               National Law Journal,   Full-time equivalent
                                                  PA                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Sedgwick                              San              347    $615.00   $305.00   $425.00   $475.00 $250.00   $325.00   $450.00   $350.00   $660.00 National Law Journal,   Full-time equivalent
                                                  Francisco,                                                                                                    December 2013           attorney numbers and the
                                                  CA                                                                                                                                    largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Seward & Kissel                       New York,        152    $850.00   $625.00   $735.00   $600.00 $290.00   $400.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Seyfarth Shaw                         Chicago, IL      753    $860.00   $375.00   $610.00   $505.00 $225.00   $365.00   $470.00   $245.00   $800.00 National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.




                                                                                                                                                                                                       888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                    12                                                                                     www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 5352
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Sheppard, Mullin, Richter & Los Angeles,              521    $875.00   $490.00    $685.00   $535.00 $275.00   $415.00                               National Law Journal,   Full-time equivalent
            Hampton                     CA                                                                                                                      December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Shumaker, Loop & Kendrick Toledo, OH                  226    $585.00   $295.00    $405.00   $335.00 $175.00   $260.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Shutts & Bowen                        Miami, FL       221    $660.00   $250.00    $430.00   $345.00 $195.00   $260.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Skadden, Arps, Slate,                 New York,      1735   $1150.00   $845.00   $1035.00   $845.00 $340.00   $620.00                               National Law Journal,   Full-time equivalent
            Meagher & Flom                        NY                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Snell & Wilmer                        Phoenix, AZ     422    $695.00   $295.00    $495.00   $420.00 $185.00   $280.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Squire Sanders                        Cleveland,     1257    $950.00   $350.00    $655.00   $530.00 $250.00   $355.00                               National Law Journal,   Full-time equivalent
                                                  OH                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Stevens & Lee                         Reading, PA     167    $800.00   $525.00    $625.00                                                           National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Stinson Morrison Hecker               Kansas City,    280    $695.00   $290.00    $475.00   $650.00 $185.00   $280.00                               National Law Journal,   Full-time equivalent
                                                  MO                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Stoel Rives                           Portland, OR    371    $690.00   $320.00    $475.00   $425.00 $190.00   $280.00   $410.00   $320.00   $550.00 National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Strasburger & Price                   Dallas, TX      208    $770.00   $225.00    $420.00   $450.00 $215.00   $260.00   $445.00   $225.00   $600.00 National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Taft, Stettinius & Hollister          Cincinnati,     303    $535.00   $285.00    $415.00   $475.00 $200.00   $285.00                               National Law Journal,   Full-time equivalent
                                                  OH                                                                                                            December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.
       2013 Thompson & Knight                     Dallas, TX      281    $740.00   $425.00    $535.00   $610.00 $240.00   $370.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                        largest U.S. office are
                                                                                                                                                                                        from the NLJ 350
                                                                                                                                                                                        published in April 2013.




                                                                                                                                                                                                       888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                    13                                                                                     www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 5453
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Thompson Coburn                       St. Louis, MO    305    $510.00   $330.00   $440.00    $350.00 $220.00   $270.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                 December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Troutman Sanders                      Atlanta, GA      575    $975.00   $400.00   $620.00    $570.00 $245.00   $340.00   $510.00   $325.00   $675.00 National Law Journal,   Full-time equivalent
                                                                                                                                                                 December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Ulmer & Berne                         Cleveland,       178    $415.00   $315.00   $380.00                                                            National Law Journal,   Full-time equivalent
                                                  OH                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Varnum                                Grand            134    $465.00   $290.00   $390.00                                                            National Law Journal,   Full-time equivalent
                                                  Rapids, MI                                                                                                     December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Venable                               Washington,      501   $1075.00   $470.00   $660.00    $575.00 $295.00   $430.00   $565.00   $435.00   $810.00 National Law Journal,   Full-time equivalent
                                                  DC                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Vinson & Elkins                       Houston, TX      677    $770.00   $475.00   $600.00    $565.00 $275.00   $390.00                               National Law Journal,   Full-time equivalent
                                                                                                                                                                 December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Waller Lansden Dortch &               Nashville, TN    165    $600.00   $350.00   $460.00    $335.00 $190.00   $245.00                               National Law Journal,   Full-time equivalent
            Davis                                                                                                                                                December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Weil, Gotshal & Manges                New York,       1201   $1075.00   $625.00   $930.00    $790.00 $300.00   $600.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 White & Case                          New York,       1900   $1050.00   $700.00   $875.00   $1050.00 $220.00   $525.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Wiley Rein                            Washington,      272    $950.00   $550.00   $665.00    $535.00 $320.00   $445.00   $580.00   $380.00   $800.00 National Law Journal,   Full-time equivalent
                                                  DC                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Williams Mullen                       Richmond,        231    $410.00   $360.00   $385.00    $350.00 $260.00   $295.00                               National Law Journal,   Full-time equivalent
                                                  VA                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.
       2013 Willkie Farr & Gallagher              New York,        540   $1090.00   $790.00   $950.00    $790.00 $350.00   $580.00                               National Law Journal,   Full-time equivalent
                                                  NY                                                                                                             December 2013           attorney numbers and the
                                                                                                                                                                                         largest U.S. office are
                                                                                                                                                                                         from the NLJ 350
                                                                                                                                                                                         published in April 2013.




                                                                                                                                                                                                        888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                     14                                                                                     www.alm.com
                                     Case
                                     Case9:19-cv-81325-RKA
                                          1:12-cv-21678-JAL Document 187-1
                                                                     1-3 Entered
                                                                           Entered
                                                                                 onon
                                                                                    FLSD
                                                                                      FLSD
                                                                                         Docket
                                                                                           Docket
                                                                                                09/27/2019
                                                                                                  12/14/2015Page
                                                                                                              Page
                                                                                                                 5554
                                                                                                                    of of
                                                                                                                       85
                                                                            54


       2013 Wilmer Cutler Pickering               Washington,      961   $1250.00   $735.00   $905.00   $695.00   $75.00   $290.00   National Law Journal,   Full-time equivalent
            Hale and Dorr                         DC                                                                                 December 2013           attorney numbers and the
                                                                                                                                                             largest U.S. office are
                                                                                                                                                             from the NLJ 350
                                                                                                                                                             published in April 2013.
       2013 Winston & Strawn                      Chicago, IL      842    $995.00   $650.00   $800.00   $590.00 $425.00    $520.00   National Law Journal,   Full-time equivalent
                                                                                                                                     December 2013           attorney numbers and the
                                                                                                                                                             largest U.S. office are
                                                                                                                                                             from the NLJ 350
                                                                                                                                                             published in April 2013.
       2013 Wolff & Samson                        West             129    $450.00   $325.00   $400.00   $450.00 $225.00    $340.00   National Law Journal,   Full-time equivalent
                                                  Orange, NJ                                                                         December 2013           attorney numbers and the
                                                                                                                                                             largest U.S. office are
                                                                                                                                                             from the NLJ 350
                                                                                                                                                             published in April 2013.
       2013 Wyatt, Tarrant & Combs                Louisville, KY   165    $500.00   $280.00   $418.00                                National Law Journal,   Full-time equivalent
                                                                                                                                     December 2013           attorney numbers and the
                                                                                                                                                             largest U.S. office are
                                                                                                                                                             from the NLJ 350
                                                                                                                                                             published in April 2013.




                                                                                                                                                                            888-770-5647
Copyright 2013 ALM Media properties, LLC. All rights reserved.                                                    15                                                          www.alm.com
Case
Case 0:13-cv-62496-JAL
     9:19-cv-81325-RKA Document
                        Document205-1
                                 1-3 Entered
                                      EnteredononFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              04/15/2016 Page
                                                                          Page562 of
                                                                                  of 85
                                                                                     11



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                            Case No. 0:13-cv-62496-LENARD/GOODMAN

     ADELE FERRARA, DANA COOKE, RAHSAAN                      EGGNATZ DECLARATION IN
     ASHFORD, ANNE STEIMLE, STEVE TROUT,                     SUPPORT OF PLAINTIFFS’
     TERRY SHAPIRO, BENJAMIN BARTELL,                        UNOPPOSED MOTION FOR
     ARTHUR KAROS, LARRY ROSENGARTEN,                        AWARD OF ATTORNEYS’ FEES,
     and JOSHUA SEIDMAN, individually and on                 LITIGATION EXPENSES, AND
     behalf of all others similarly situated,                INCENTIVE AWARDS

                            Plaintiffs,

     – against –

     SNYDER’S-LANCE, INC., and SNACK
     FACTORY, LLC, a wholly-owned subsidiary of
     SNYDER’S-LANCE, INC.

                            Defendants.

           Pursuant to 28 U.S.C. § 1746, we, Joshua H. Eggnatz, Melissa W. Wolchansky, and

    Michael R. Reese, hereby declare and state as follows:

           1.      I, Joshua H. Eggnatz, am one of the Co-Class Counsel1 and counsel of record for

    Plaintiffs Adele Ferrara, Dana Cooke, Rahsaan Ashford, Anne Steimle, Steve Trout, Terry

    Shapiro, Benjamin Bartell, Arthur Karos, Larry Rosengarten, and Joshua Seidman, and we

    respectfully submit this Joint Declaration in Support of Plaintiffs’ Unopposed Motion for Award

    of Attorneys’ Fees, Litigation Expenses, and Incentive Awards (filed concurrently herewith).

    Except as otherwise noted, I have personal knowledge of the facts set forth in this Declaration, and

    we could testify competently to them if called upon to do so.




    1.      Unless otherwise indicated, all capitalized terms have the same meaning as in the
    Settlement Agreement. (See Stip. Settlement, ECF No. 199-2.) References to “§ __” are to sections
    in the Settlement Agreement.
                                                     1
Case
Case 0:13-cv-62496-JAL
     9:19-cv-81325-RKA Document
                        Document205-1
                                 1-3 Entered
                                      EnteredononFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              04/15/2016 Page
                                                                          Page573 of
                                                                                  of 85
                                                                                     11



           2.      The instant Settlement arises from litigation in which Plaintiffs challenged the

    advertising and labeling of Defendant’s Products as deceptive and misleading. Specifically,

    Plaintiffs challenged the subject Products’ Natural Labels. Plaintiffs alleged the advertising and

    labeling of the Products are deceptive and misleading because the Products contain artificial,

    synthetic, and/or genetically modified ingredients, which Plaintiffs maintain are not natural within

    the common understanding of an objective consumer.

           3.      On November 13, 2013, Plaintiffs filed the instant Action in the United States

    District Court for the Southern District of Florida. On November 10, 2014, the Seidman v. Snack

    Factory, LLC, Case No. 14-cv-62547 action was filed in Southern District of Florida. On April 1,

    2015, the McDonough v. Snyder’s-Lance, Inc., Case No. 15-cv-01751 action was filed in the

    Eastern District of New York. On June 10, 2015, the Korn, et al. Snyder’s-Lance, Inc., Case No.

    3:15-cv-02593 action was filed in the Northern District of California. (Collectively referred to

    “Snyder’s-Lance Actions.”) All Snyder’s Lance Actions were filed by overlapping counsel, each

    was brought on behalf of the named Plaintiffs and all others similarly situated, and all involved

    overlapping facts and legal theories.

           4.      Plaintiffs brought the Snyder’s-Lance Actions to recover damages and to obtain

    declaratory and injunctive relief on behalf of themselves and all others similarly situated. Plaintiffs

    successfully achieved both of these results.

           5.      Defendant denies that it falsely advertised or marketed the Products, denies all

    claims made against it, denies that it violated any laws, denies that the Products’ labeling is false

    or misleading, and denies that Plaintiffs or the Settlement Class Members have suffered damages

    or been harmed in any way.

           6.      Class Counsel’s practices are concentrated on consumer class actions in both



                                                      2
Case
Case 0:13-cv-62496-JAL
     9:19-cv-81325-RKA Document
                        Document205-1
                                 1-3 Entered
                                      EnteredononFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              04/15/2016 Page
                                                                          Page584 of
                                                                                  of 85
                                                                                     11



    federal and state courts, with a focus on food and dietary supplement litigation.

           7.      Class Counsel’s experience in representing consumers in other similar class actions

    has facilitated the successful prosecution of this action and the adequate representation of the

    Settlement Class. Indeed, Class Counsel regularly engage in major complex litigation involving

    allegedly deceptively labeled food products and other consumer product class litigation, and courts

    throughout the country have appointed them to represent litigation and settlement classes.

           8.      Class Counsel have worked diligently to obtain relief for the Settlement Class.

           9.      The Parties engaged in extensive formal discovery, as well as informal and

    voluntary exchanges of information.

           10.     Class Counsel have adequately represented the interests of Plaintiffs and the

    Settlement Class Members in this litigation. Class Counsel have conducted thirteen fact and expert

    witness depositions, conducted legal and factual investigation into Plaintiffs’ claims and the claims

    of a putative class of similarly situated consumers, prepared discovery and analyzed Defendant’s

    internal documents and records consisting of over 150,000 discovery documents, worked closely

    with retained experts in connection with Plaintiffs’ claims, attended mediation and engaged in

    months of arm’s-length negotiations, prepared and responded to various dispositive, class

    certification, and pre-trial related motions, and worked with Defendant and a professional claims

    administrator to reach an unopposed motion for preliminary approval of the class action

    Settlement, as well as the notice and administration plan. The Snyder’s-Lance Actions,

    collectively, were heavily litigated and adversarial.

           11.     The Parties have briefed four motions to dismiss, class certification, summary

    judgment, and various pre-trial motions.2 Although contentious at times, and despite two mediation



    2.     In the instant action, Plaintiffs’ Supplemental Motion for Class Certification (ECF No. 74)
                                                      3
Case
Case 0:13-cv-62496-JAL
     9:19-cv-81325-RKA Document
                        Document205-1
                                 1-3 Entered
                                      EnteredononFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              04/15/2016 Page
                                                                          Page595 of
                                                                                  of 85
                                                                                     11



    sessions proving unsuccessful, the Parties continued to engage in lengthy and extensive settlement

    negotiations. At all times, the Parties’ negotiations were adversarial, non-collusive, and at arm’s

    length. Ultimately, following full merits, class certification, and expert discovery, as a result of the

    Parties’ efforts, a settlement was finally reached that provides meaningful monetary and injunctive

    relief to a nationwide class of consumers of Defendant’s Products. At all times, the Parties’

    negotiations were adversarial, non-collusive, and at arm’s length.

            12.     Moreover, prior to litigation, Class Counsel undertook an initial legal and factual

    investigation that included interviewing Plaintiffs, reviewing the Products’ labels and ingredients

    at issue, consulting with industry experts, and conducting legal and factual research into Plaintiffs’

    claims on behalf of a putative class of similarly situated consumers. Because Defendant was

    initially unwilling to provide class-wide relief to the putative class, Plaintiffs have been vigorously

    litigating this Action since it was filed on November 13, 2013.

            13.     The Parties’ Settlement is memorialized in the Stipulation of Class Action

    Settlement, which is attached as Exhibit B to Plaintiff’s Unopposed Motion for Preliminary

    Approval of Class Action Settlement. (ECF No. 199-2)

            14.     The Settlement terms are the product of significant give and take by the settling

    Parties, and the Settlement was negotiated at arm’s length.

            15.     The Settlement, among other things, includes Defendant’s commitment to provide

    a guaranteed Common Fund in the amount of $2,762,500 to pay eligible Settlement Class




    and Defendant’s Partial Motion to Dismiss (ECF No. 156) are fully briefed. The following Motions
    are partially briefed: Motion for Summary Judgment (ECF No. 171); Motion in Limine to Strike
    Portions of the Expert Report of Charles M. Benbrook and to Limit His Trial Testimony (ECF No.
    168); Motion in Limine to Exclude Expert Report and Testimony of Michael B. Mazis (ECF No.
    180); Motion to Exclude the Expert Testimony of Carol Scott (ECF No. 181); and Motion to Strike
    the Declaration Testimony of Carol Scott (ECF No. 182).
                                                       4
Case
Case 0:13-cv-62496-JAL
     9:19-cv-81325-RKA Document
                        Document205-1
                                 1-3 Entered
                                      EnteredononFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              04/15/2016 Page
                                                                          Page606 of
                                                                                  of 85
                                                                                     11



    Members’ Claims and to implement the Settlement. From the Common Fund, Defendant shall pay

    all costs associated with the Settlement, including (i) Approved Claims, (ii) Claims Administration

    Expenses (including the costs of the Notice Plan), and (iii) the Fee and Expense Award and the

    Incentive Awards.

           16.     Eligible Settlement Class Members may each recover, without proof of purchase,

    $1 for each of their households’ purchases of the Products, up to a maximum of $10. With proofs

    of purchase, eligible Settlement Class Members may each recover an additional $1 for each of

    their households’ purchases of the Products beyond the first 10 purchases, up to a maximum of

    $20. This amount constitutes a significant percentage of the average purchase price for the

    Products and is more than consumers would likely have received if the case had proceeded to trial.

           17.     Not only does the Settlement provide immediate monetary relief to the Settlement

    Class, the Settlement also calls for Defendant to provide substantial injunctive relief relating to the

    Products, including revising its advertising and marketing statements. Specifically, Defendant

    shall cease using the statements “All Natural,” “Natural,” “Naturally,” “All Natural Ingredients,”

    or any other derivation of “natural,” including “nothing artificial,” and/or “no preservatives,” in

    connection with the sale, marketing, and labeling of the Products. If Defendant chooses to resume

    using a Natural Label, it shall ensure the Products are not made with ingredients derived from

    GMOs or GMO Crops.

           18.     Given the robust Notice Plan, the ease with which Settlement Class Members may

    submit Claims, and the strong prospective measures the Settlement affords, the results the

    Settlement achieves are well suited for Court approval.

           19.     The Settlement, as set forth more fully in the Settlement Agreement, provides

    substantial relief to the Settlement Class and is an exceptional result given the uncertainty



                                                      5
Case
Case 0:13-cv-62496-JAL
     9:19-cv-81325-RKA Document
                        Document205-1
                                 1-3 Entered
                                      EnteredononFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              04/15/2016 Page
                                                                          Page617 of
                                                                                  of 85
                                                                                     11



    associated with this sort of litigation involving low-cost consumable food goods.

            20.     Indeed, although Counsel would have vigorously opposed and distinguished recent

    case law, there is a rising tide of decisions that make success on behalf of a class in matters such

    as the instant case more difficult to achieve.

            21.     Thus, Class Counsel believes that avoiding the uncertainty, delay, and further

    expense of protracted litigation and appeal is a substantial factor supporting the Settlement, which

    provides immediate benefits to the Settlement Class Members, both financially and in the form of

    injunctive relief.

            22.     Based upon the results obtained and pursuant to the Settlement Agreement, Class

    Counsel are entitled to request that the Court award a Fee and Expense Award in amount of

    $890,000.

            23.     Importantly, Class Counsel did not negotiate the Fee and Expense Award with

    Defendant until after the Parties reached agreement as to the terms of the Settlement benefiting

    the Settlement Class Members.

            24.     This combined attorneys’ fee and expense award represents 32% of the total

    Common Fund. As briefed in the Memorandum of Law in Support of Plaintiffs’ Unopposed

    Motion for Award of Attorneys’ Fees, Litigation Expenses, and Incentive Awards, this is within

    the range permitted by prevailing case law under a “common fund” approach.

            25.     Moreover, irrespective of the “common fund” approach, and even though the Court

    is not required to engage in a lodestar “cross check,” Class Counsel’s request for attorneys’ fees

    and reimbursement of litigation expenses is more than justified based on the sheer number of hours

    and costs Class Counsel expended in prosecuting the Snyder’s-Lance Actions, all with the

    potential for no recovery at all.



                                                     6
Case
Case 0:13-cv-62496-JAL
     9:19-cv-81325-RKA Document
                        Document205-1
                                 1-3 Entered
                                      EnteredononFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              04/15/2016 Page
                                                                          Page628 of
                                                                                  of 85
                                                                                     11



            26.    In total, Class Counsel have collectively billed 3,198.65 hours, which constitutes

    approximately $1,740,203.50 in collective lodestar. The hourly rates of Class Counsel and

    Plaintiffs’ Counsel are comparable to those approved in other cases in the State of Florida and this

    District.

            27.    The hours Class Counsel and Plaintiffs’ Counsel billed are reasonable. As set forth

    below, prosecuting the Snyder’s-Lance Actions entailed motion practice, fact and expert

    discovery, and trial preparation.

                                   Eggnatz, Lopatin & Pascucci, LLP

            28.    The law firm of Eggnatz, Lopatin & Pascucci, LLP (“ELP”) has billed 791 hours,

    totaling $452,875.00 in fees to date.

            29.    Below is a summary of hours ELP has spent on this litigation to date:

                                                     Hours to    Rate Per
     Timekeeper                                      Date        Hour           Total Amount Billed
     Joshua H. Eggnatz (Partner)                      350.00      $500.00              $175,000.00
     Benjamin M. Lopatin (Partner)                    296.00      $500.00              $148,000.00
     Michael J. Pascucci (Partner)                    136.00      $500.00               $68,000.00
     Amy Ridge (Associate)                            153.00      $375.00               $57,375.00
     Michael T. Fraser (Of Counsel)                        9      $500.00                $4,500.00
     (The Fraser Law Firm, P.C.)
                                            TOTAL        791                             452,875.00

            30.    Additionally, ELP has incurred out-of-pocket expenses in the amount of

    $25,305.48 to date.

            31.    Below is a summary of the out-of-pocket expense incurred to-date:

                       Category                                   Amount
                       Court/Service of Process fees                1,325.00
                       Experts & Product Testing                   15,048.00
                       Travel                                       2,506.18
                       Depositions/Transcripts                      4,070.05
                       Mediation                                    2,156.25
                       Photocopies                                       200
                                                            TOTAL 25,305.48

                                                     7
Case
Case 0:13-cv-62496-JAL
     9:19-cv-81325-RKA Document
                        Document205-1
                                 1-3 Entered
                                      EnteredononFLSD
                                                  FLSDDocket
                                                       Docket09/27/2019
                                                              04/15/2016 Page
                                                                          Page639 of
                                                                                  of 85
                                                                                     11




           32.     Class Counsel maintained contemporaneous and detailed time record. The time

    records are kept contemporaneously with time delineated by timekeeper to the tenth of an hour.

    These detailed time records are kept by my firm according to its usual timekeeping practices. At

    the Court’s request, Class Counsel can provide the Court with these documents and information

    for in camera review

           33.     Class Counsel have incurred in total $93,698.61 in out-of-pocket expenses. The

    categories of expenses for which Class Counsel seek reimbursement are the types of expenses

    routinely charged to paying clients in the marketplace and, consequently, the full requested amount

    should be reimbursed. These expenses were integral to the prosecution of this case and include but

    are not limited to: filing fees, court reporter charges, and attorney service; photocopies; telephone

    and conference calls; postage and overnight delivery; mediation fees; fees for Plaintiffs’ experts;

    travel expenses (including transportation and lodging both for the attorneys and Plaintiffs); and

    deposition and hearing transcripts. At the Court’s request, Class Counsel can provide the Court

    with these documents and information for in camera review.

           34.     Class Counsel have not been reimbursed for any costs incurred in the litigation and

    will not be reimbursed unless the Court grants their request for the Fee and Expense Award.

           35.     Additionally, Plaintiffs’ future costs (e.g., travel to the Final Approval Hearing) are

    not included in the amounts set forth above.

           36.     Given the contentious history of the litigation and the results achieved, the number

    of hours is reasonable, particularly because Class Counsel will only be compensated for a portion

    of the time.

           37.     Class Counsel took appropriate steps to avoid duplication of effort and to efficiently



                                                     8
Case
Case9:19-cv-81325-RKA
     0:13-cv-62496-JAL Document 205-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             04/15/2016Page
                                                                         Page
                                                                            6410
                                                                               of of
                                                                                  85
                                       11


   manage, staff, assign, and divide the work between four law firms and amongst lower and higher-

   level attorneys.

          38.     If the lodestar approach were applied, this case would justify a multiplier.

   Considering that a significant multiplier would certainly be justified in this case, Class Counsel’s

   fee request would satisfy a cross-check using the lodestar method.

          39.     Moreover, Class Counsel’s work is not yet done. Class Counsel still need to, among

   other things: (1) continue to monitor the notice program, communicate with the Claims

   Administrator, and respond to Settlement Class Members’ inquiries; (2) respond to objections, if

   any; (3) prepare for and attend the Final Approval Hearing; (4) continue to oversee the claims

   administration process, including addressing any claim review issues; (5) monitor distribution of

   benefits to the Settlement Class; and (6) potentially handle post-judgment appeals.

          40.     The time Class Counsel spent on the litigation was time that could not be spent on

   litigating other matters. Class Counsel have worked on this case since 2013. In effect, Class

   Counsel have provided their legal services to the Settlement Class since that time. Class Counsel

   have prosecuted this case wholly on a contingency basis, and they did so at great risk of never

   receiving any compensation, due to the risky nature of class action litigation and the developing

   law with respect to Rule 23 requirements and the implied ascertainability requirement, “All

   Natural” food-labeling claims, and calculating class-wide damages.

          41.     In addition to the contingent risk of the case, Class Counsel’s representation of

   Plaintiffs and the Settlement Class in this heavily litigated case forced Class Counsel to forego

   other cases.

          42.     Moreover, based on the information provided to by the Claims Administrator,

   28,547 claim forms have been submitted to date. There have been zero objections, and zero opt-



                                                    9
Case
Case9:19-cv-81325-RKA
     0:13-cv-62496-JAL Document 205-1
                                1-3 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           09/27/2019
                                                             04/15/2016Page
                                                                         Page
                                                                            6511
                                                                               of of
                                                                                  85
                                       11


   outs to the Settlement have been submitted to date.

          43.     The Settlement also provides for a $5,000 Incentive Award to each of the

   representative Plaintiffs who were deposed (i.e., Ferrara, Cooke, Ashford, and Steimle), and a

   $2,500 Incentive Award to each of the representative Plaintiffs who were not deposed (i.e., Trout,

   Shapiro, Bartell, Karos, Rosengarten, Seidman, McDonough, Korn, and Brunello). These amounts

   are reasonable and consistent with the amounts customarily granted in this District and in courts

   within the Eleventh Circuit. The Class Representatives dedicated their time and effort to pursuing

   their claims on behalf of putative class members and demonstrated a willingness to participate in

   the litigation. Plaintiffs also undertook the responsibilities and attendant risks of bringing a

   representative action, including aiding in investigating their claims, responding to discovery,

   sitting for contentious depositions, and communicating with Class Counsel on a regular basis.

   Plaintiffs’ work in this litigation resulted in significant benefits to the Settlement Class Members.

   Additionally, Plaintiffs began preparing for trial leading up to the Settlement and carefully

   reviewed the Settlement documents to understand the terms of the Settlement and the benefits to

   the Settlement Class.

          We declare under penalty of perjury under the laws of the United States of America that

   the foregoing is true and correct. Executed on April 14, 2016.

          Davie, Florida                             /s/ Joshua H. Eggnatz
                                                     Joshua H. Eggnatz
                                                     Eggnatz, Lopatin & Pascucci, LLP




                                                    10
Case
 Case9:19-cv-81325-RKA
       9:14-cv-80005-BB Document 1-3
                                 52 Entered
                                     Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket02/20/2015
                                                          09/27/2019 Page
                                                                     Page166
                                                                           ofof
                                                                              2085



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

                              CASE NO.: 9:14-cv-80005-BB


   DEENA KLACKO, individually and on behalf   :
   of all others similarly situated,          :
                                              :
                            Plaintiff,        :
                                              :
                      v.                      :    “Class Action”
                                              :
   DIAMOND FOODS, INC., a California          :
   Corporation                                :
                                              :
                            Defendant.        :
                                              :



    PLAINTIFFS’ MOTION FOR REASONABLE ATTORNEY’S FEES, EXPENSES, AND
                            INCENTIVE AWARDS
Case
 Case9:19-cv-81325-RKA
       9:14-cv-80005-BB Document 1-3
                                 52 Entered
                                     Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket02/20/2015
                                                          09/27/2019 Page
                                                                     Page267
                                                                           ofof
                                                                              2085



                                  TABLE OF CONTENTS

   I.     INTRODUCTION………………………………………………………………………...4
   II.    BACKGROUND      ……………………………………………………………………….6
          A.   Plaintiffs’ Allegations and the Litigation History….……………………………..6
          B.   The Settlement Achieves Exceptional Relief for the Settlement Class…………...7
   III.   THE COURT SHOULD APPROVE THE AGREED-UPON ATTORNEY’S FEES AND
   EXPENSES BECAUSE THEY ARE REASONABLE………………………………………….8
          A.   Class Counsel Devoted a Substantial Amount of Time and Effort to This Case and
          Were Consequently Precluded from Accepting Other Employment…………………….10
          B.   The Settlement Achieves Exceptional Relief for the Settlement Class………….11
          C.   Class Counsel Achieved an Excellent Result for the Plaintiff Class…………….13
          D.   The Requested Fee Is Consistent with Those Awarded in Other Similarly
          Complex Class Settlements in this Circuit……………………………………………….14
          E.   A High Level of Skill Was Necessary to Perform the Legal Services Properly…15
   IV.    THE AGREED-UPON INCENTIVE AWARD TO PLAINTIFFS SHOULD BE
   APPROVED……………………………………………………………………………………..16
   V.     CONCLUSION………………………………………………………………………….17




                                              2
Case
 Case9:19-cv-81325-RKA
       9:14-cv-80005-BB Document 1-3
                                 52 Entered
                                     Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket02/20/2015
                                                          09/27/2019 Page
                                                                     Page368
                                                                           ofof
                                                                              2085



                                                       TABLE OF AUTHORITIES

   Cases
   Allapattah Servs., Inc. v. Exxon Corp., 454 F. Supp.2d 1185 (S.D. Fla. 2006)................ 13, 14, 16
   Bogosian v. Gulf Oil Corp., 621 F. Supp. 27 (E.D. Pa. 1985) ...................................................... 16
   Bohlke v. Shearer’s Foods, Inc., No. 9:14-cv-80828, 2015 WL 249418 (S.D. Fla. Jan. 20, 2015)
      ................................................................................................................................................... 12
   Camden I Condo. Ass’n. v. Dunkle, 946 F.2d 768 (11th Cir. 1991) ..................................... 8, 9, 10
   Chin v. Gen. Mills, Inc., No. 12-2150 2013 WL 2420455 (D. Minn. June 3, 2013) .................... 13
   Cohn v. Nelson, 375 F. Supp.2d 844 (E.D. Mo. 2005) ................................................................... 9
   David v. Am. Suzuki Motor Corp., No. 08-cv-22278, 2010 WL 628362 (S.D. Fla. Apr. 15, 2010)
      ................................................................................................................................................... 16
   Faught v. Home Shield Corp., 668 F.3d 1233 (11th Cir 2011) .......................................... 9, 10, 14
   Francisco v. Numismatic Guar. Corp. of Am., No. 06-cv-61677, 2008 WL 649124 (S.D. Fla. Jan.
      31, 2008) ................................................................................................................................... 12
   Hensley v. Eckerhart, 461 U.S. 424 (1983) .................................................................................... 9
   In re Checking Overdraft Litig., 830 F. Supp.2d 1330 (S.D. Fla. 2011) ............................... passim
   In re Dun & Bradstreet Credit Servs. Customer Litig., 130 F.R.D. 366 (S.D. Ohio 1990) ......... 16
   In re Sunbeam Sec. Litig., 176 F. Supp.2d 1323 (.S.D. Fal. 2001) ......................................... 12, 15
   Ingram v. Coca-Cola Co., 200 F.R.D. 685 (N.D. Ga. 2001) ........................................................ 16
   Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974) ........................... passim
   Lindy Bros. Builders, Inc. v. Am. Radiator & Standard Sanitary Corp., 540 F.2d 102 (3d Cir.
      1976) ......................................................................................................................................... 13
   Nelson v. Mead Johnson & Johnson Co., 484 Fed. App’x. 429 (11th Cir. 2012) .................. 10, 14
   Pelayo v. Nestle USA, Inc., 989 F. Supp.2d 973 (C.D. Cal. 2013) ............................................... 13
   Pinto v. Princess Cruise Line, Ltd., 513 F. Supp.2d, 1334 (S.D. Fla. 2007) .................... 12, 14, 16
   Schlage Lock Co., 505 F. Supp.2d 704 (D. Colo. 2007)............................................................... 11
   Waters v. Int’l Precious Metals Corp., 190 F.3d 1291 (11th Cir. 1999) ...................................... 10
   Wolff v. Cash 4 Titles, No. 03-22778, 2012 WL 5290155 (S.D. Fla. Sept. 26, 2012).................. 14
   Yates v. Mobile Cnty Pers. Bd., 719 F.2d 1530 (11th Cir. 1983) ................................................. 11
   Rules
   Fed. R. Civ. P. 23(h) ................................................................................................................... 4, 8
   Fed. R. Civ. P. 54(d)(2)................................................................................................................... 4




                                                                              3
Case
 Case9:19-cv-81325-RKA
       9:14-cv-80005-BB Document 1-3
                                 52 Entered
                                     Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket02/20/2015
                                                          09/27/2019 Page
                                                                     Page469
                                                                           ofof
                                                                              2085



          In accordance with this Court’s October 30, 2014 Order Granting Preliminary Approval

   of Class Action Settlement [Doc. 48], and pursuant to Rules 23(h) and 54(d)(2), Federal Rules of

   Civil Procedure, Plaintiffs, DEENA KLACKO, DOMINIKA SURZYN, and RICHARD HALL

   (collectively, the “Plaintiffs”), request the Court grant Plaintiffs’ Motion for Reasonable

   Attorney’s Fees, Expenses, and Incentive Awards (“Motion”),1 and in support thereof states the

   following:

                                       I.   INTRODUCTION

          Plaintiffs and Class Counsel urge this Court to grant this motion for fees, expenses and

   incentive awards to the named representative plaintiffs in conjunction with the final approval the

   Kettle Brand® Class Action Settlement reached in this matter, which provides all Class members

   with meaningful relief and addresses allegedly disputed ingredients in and advertising of

   consumer food products, on a nationwide basis. This Motion is made pursuant to the Kettle

   Brand® Class Action Settlement Agreement reached in this class action lawsuit (copy attached

   as Exhibit 1). The Settlement arises from litigation in which Plaintiffs challenged the advertising

   and labeling of Kettle Brand® products as deceptive and misleading. Specifically, Plaintiffs

   challenged Kettle Brand® products labeled as “All Natural,” Natural,” “Naturally,” “Reduced

   Fat,” and/or “___% Less Fat” (collectively, the “Products”). Plaintiffs alleged that the

   advertising and labeling of the Products containing “natural” or similar labels are deceptive and

   misleading because those Products contain artificial, synthetic, and/or genetically modified

   ingredients, which, plaintiffs maintain, are not natural within the common understanding of an




   1.     Pursuant to Rule 23(h), Fed. R. Civ. P., Class Counsel file this Motion in advance of the
   June 11, 2015, deadline for objecting to the Settlement. Upon filing, a copy of this Motion for
   Approval will be posted to the Settlement Website, www.chipsettlement.com, where it can easily
   be accessed by Members of the Class.
                                                    4
Case
 Case9:19-cv-81325-RKA
       9:14-cv-80005-BB Document 1-3
                                 52 Entered
                                     Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket02/20/2015
                                                          09/27/2019 Page
                                                                     Page570
                                                                           ofof
                                                                              2085



   objective consumer. Plaintiffs also contended that the Product advertising and labeling

   “Reduced Fat” and “___% Less Fat” are similarly deceptive and misleading because Defendant

   improperly references other non-comparable food in making such claims. Plaintiffs brought the

   actions to recover damages and obtain declaratory and injunctive relief. Defendant denies that it

   falsely advertised or marketed the Products, denies all claims made against it, denies that it

   violated any laws, denies that its labeling is false or misleading, and denies that Plaintiffs or the

   Class Members have suffered damages or that they have been harmed in any way.

          On October 30, 2014, the Court preliminarily certified the Settlement Class, appointed

   Class Representatives, appointed Class Counsel, and granted preliminary approval to the

   Settlement reached by the Parties. The Settlement was reached after over a year of litigation, a

   full day of mediation with an experienced mediator, and subsequent lengthy and hard-fought

   post-mediation negotiations, also facilitated by the mediator. The Settlement provides

   substantial and meaningful relief to the Settlement Class, including a multimillion dollar

   common fund and injunctive relief, all discussed in more detail below. The details of the

   Settlement are set out in the Settlement Agreement that is attached as Exhibit 1.

          Approval of the proposed Settlement is all the more warranted because the Settlement

   involves the resolution of complex issues against a rising tide of decisions--from this Court and

   across the country--adverse to Plaintiffs’ position--decisions Class Counsel would certainly

   distinguish, but their opponent would just as vigorously assert. For the reasons set forth below,

   the Class Representative and Class Counsel are asking this Court to award the requested fees,

   expenses and incentive awards for the Class Representatives in conjunction with final approval

   of the Settlement.




                                                     5
Case
 Case9:19-cv-81325-RKA
       9:14-cv-80005-BB Document 1-3
                                 52 Entered
                                     Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket02/20/2015
                                                          09/27/2019 Page
                                                                     Page671
                                                                           ofof
                                                                              2085




                                       II.    BACKGROUND

           A.      Plaintiffs’ Allegations and the Litigation History

           The instant action is the first filed of three related actions against Defendant. The other

   two actions are both pending in the United States District Court for the Northern District of

   California: Dominika Surzyn v. Diamond Foods, Inc., Case No. 4:14-cv-136 (the “Surzyn

   Action”), and Richard Hall v. Diamond Foods, Inc., Case No. 3:14-cv-02148 (the “Hall

   Action”). The Settlement reached by the Parties results in the final disposition of all three

   actions.

           These putative class actions all involve the sale of the Products and overlapping alleged

   facts and legal theories. All three of the actions faced motions to dismiss and replies to the

   responses in opposition thereto. See [Docs. 9, 15, 31, 38], Exhibit 2; Hall Action [Docs. 16, 22,

   29], Exhibit 3; Surzyn Action [Docs. 15, 21], Exhibit 4. Ultimately, and after sometimes

   multiple rounds of pleading and briefing, Plaintiffs prevailed on some causes of action against

   the pleading-related motions.

           While the motions to dismiss were pending, the Parties engaged in the exchange of

   informal discovery. Specifically, Defendant provided Plaintiffs with confidential business

   information that aided in the resolution of these cases. Resolution required extensive

   negotiations, a full day of mediation with experienced mediator David Lichter, and then follow-

   up mediation assistance from Mr. Lichter before the Parties ultimately reached the Settlement

   that is before this Court.

           As a result of the Settlement reached by the Parties, on October 22, 2014, Plaintiff Deena

   Klacko filed her Unopposed Motion for Preliminary Approval of Class Action Settlement [Doc.



                                                     6
Case
 Case9:19-cv-81325-RKA
       9:14-cv-80005-BB Document 1-3
                                 52 Entered
                                     Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket02/20/2015
                                                          09/27/2019 Page
                                                                     Page772
                                                                           ofof
                                                                              2085



   44]. On October 30, 2014, this Court entered its Oder Granting Motion for Preliminary

   Approval of Class Action Settlement. [Doc. 48].

          B.      The Settlement Achieves Meaningful Monetary and Non-Monetary Relief for
                  the Settlement Class

          The Settlement reached by the Parties involves both monetary and injunctive relief.

   Specifically, Defendant has agreed to pay claimants $1.00 per Kettle Brand® product purchased,

   up to a maximum of $10.00 per claimant without requiring proof of purchase, or up to a

   maximum of $20.00 per claimant with proof of purchase. Defendant has agreed to satisfy all

   valid Claims made, up to $2,750,000, plus up to $300,000 for administration expenses, $7,500

   for incentive awards, and $775,000 for attorneys’ fees. For example, if Approved Claims are

   $2,800,000, administration expenses are $300,000, incentive awards are $7,500, and attorneys’

   fees are $775,000, Defendant’s cash payments will total $3,832,500 Any Residual Amount, as

   that term is defined in the Settlement Agreement, will be applied towards Diamond Foods, Inc.

   food products, which Defendant will donate to charity, namely, Feeding America.

          In addition to this monetary relief, Defendant has agreed that within one (1) calendar year

   after entry of the Final Judgment and Order Approving Settlement, it will provide its “Natural

   Promise” criteria to its suppliers, and will require those suppliers to verify that their ingredients

   comply with those criteria. Defendant will also create a database to track ingredients and

   ingredient suppliers, and will conduct audits at least once annually to confirm that Defendant’s

   suppliers are in compliance with Defendant’s “Natural Promise” criteria. Defendant further

   promises to employee reasonable efforts to seek Non-GMO Project approval for all Products

   where eligibility for non-GMO Project approval is practical.

          Additionally, with regard to Defendant’s “Reduced Fat” and “___% Fat Free” claims,

   Defendant agrees to place the requisite comparison statement at the location on the packaging

                                                     7
Case
 Case9:19-cv-81325-RKA
       9:14-cv-80005-BB Document 1-3
                                 52 Entered
                                     Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket02/20/2015
                                                          09/27/2019 Page
                                                                     Page873
                                                                           ofof
                                                                              2085



   where the applicable claim is most prominently displayed. Moreover, Defendant will provide

   reports to the Court (i) at the end of the six (6) month period following entry of the Final

   Judgment and Order Approving Settlement; and (ii) within one (1) calendar year following Final

   Judgment and Order Approving Settlement, regarding its compliance with these above-stated

   injunctive relief provisions.

          Plaintiffs contend that in the context of food labeling class action settlements, this type of

   injunctive relief is unusual. This form of injunctive relief provides a lasting benefit to the

   Settlement Class years beyond the date of settlement and distribution of monetary relief.

          In exchange for the Settlement relief, members of the Settlement Class will release

   Defendant and its former and current subsidiaries, affiliates, divisions, parents, and other

   affiliated companies, among others, from all claims, obligations, or damages that were or could

   have been sought in this litigation against Defendant for damages related to Plaintiffs’ claims

   during the Class Period.



   III.   THE COURT SHOULD APPROVE THE AGREED-UPON ATTORNEY’S FEES
                  AND EXPENSES BECAUSE THEY ARE REASONABLE

          Rule 23(h), Federal Rules of Civil Procedure, authorizes, pursuant to law or the parties’

   agreement, the award of reasonable attorney’s fees to class counsel who prosecute the case. Not

   only does the Settlement here provide for the award of reasonable attorney’s fees from the

   Settlement Fund, but “[i]t is well-established that when a representative party has conferred a

   substantial benefit upon a class, counsel is entitled to an allowance of attorneys’ fees based upon

   the benefit obtained.” In re Checking Overdraft Litig., 830 F. Supp.2d 1330, 1358 (S.D. Fla.

   2011); Camden I Condo. Ass’n. v. Dunkle, 946 F.2d 768, 771 (11th Cir. 1991) (“Attorneys in a




                                                     8
Case
 Case9:19-cv-81325-RKA
       9:14-cv-80005-BB Document 1-3
                                 52 Entered
                                     Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket02/20/2015
                                                          09/27/2019 Page
                                                                     Page974
                                                                           ofof
                                                                              2085



   class action in which a common fund is created are entitled to compensation for their services

   from the common fund, but the amount is subject to court approval”).

          The reasonableness of a settlement is determined within the sound discretion of the

   district court. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). However, settlements are

   strongly encouraged. Id. (“A request for attorneys’ fees should not result in a second major

   litigation. Ideally, of course, litigants will settle the amount of the fee”); see also Cohn v.

   Nelson, 375 F. Supp.2d 844, 854 (E.D. Mo. 2005) (“[W]here, as here, the parties have agreed on

   the amount of attorneys’ fees and expenses, courts give the parties’ agreement substantial

   deference”).

          Here, the Settlement resulted in the creation of an initial $3 million monetary Settlement

   Fund for the benefit of the Settlement Class. Accordingly, attorney’s fees are calculated based on

   a “reasonable percentage of the fund established for the benefit of the class.”2 Faught v. Home

   Shield Corp., 668 F.3d 1233, 1242 (11th Cir 2011) (citing Camden I, 946 F.2d at 744; In re

   Checking Account Overdraft Litig., 830 F. Supp.2d at 1358 (“In the Eleventh Circuit, class

   counsel is awarded a percentage of the fund generated through a class action settlement”).

   Importantly, under the terms of the Settlement Agreement, Defendant can be required to make

   additional deposits of up to $832,500 to the initial $3 million common fund, for the purpose of

   guaranteeing that up to $2.75 million is available to pay valid claims. Thus, under the Settlement

   Agreement the total value of the initial $3 million common fund could grow to $3,832,500..



   2.     The calculation of attorney’s fees is based on a percentage of the entire initial $3 million
   Settlement Fund, not the amount claimed against it. See Boeing Co., 444 U.S. at 478 (“A litigant
   or lawyer who recovers a common fund . . . is entitled to a reasonable attorney’s fee from the fund
   as a whole”) (emphasis added); see also Waters v. Intl Precious Metals Corp., 190 F.3d 1291,
   1297 (11th Cir. 1999) ([C]lass counsel are entitled to a reasonable fee based on the funds
   potentially available to be claimed, regardless of the amount actually claimed”). Here the
   Settlement Agreement provides that the common fund may grow as large as $3,832,500
                                                      9
Case
 Case9:19-cv-81325-RKA
      9:14-cv-80005-BB Document
                       Document 52
                                1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/20/2015
                                                            09/27/2019 Page
                                                                        Page10
                                                                             75ofof20
                                                                                    85



          While the Eleventh Circuit has not set a particular percentage of a common fund from

   which attorney’s fees may be awarded, “the majority of common fund fee awards fall between

   20% to 30% of the fund” and the Eleventh Circuit has “directed district courts to view this range

   as a ‘benchmark’ which may be adjusted in accordance with the individual circumstances of each

   case, using the factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th

   Cir. 1974).” Waters v. Int’l Precious Metals Corp., 190 F.3d 1291, 1294 (11th Cir. 1999); see

   also Nelson v. Mead Johnson & Johnson Co., 484 Fed. App’x. 429, 435 (11th Cir. 2012)

   (“Pack’s objection to the fee is likewise without merit. The $3.64 million fee award is

   approximately 25% of the ‘common fund’ and ‘well-settled law from this court [states] that 25%

   is generally recognized as a reasonable fee award in common fund cases”) (quoting Faught, 668

   F.3d at 1243).

          In ruling on a request for an award of fees and expenses, the Court should consider the

   so-called “Johnson Factors.” The twelve “Johnson Factors” are: (1) the time and labor required;

   (2) the novelty and difficulty of the questions; (3) the skill requisite to perform the legal service

   properly; (4) the preclusion of other employment by the attorney; (5) the customary fee; (6)

   whether the fee is contingent; (7) the time limitations imposed; (8) the amount involved and the

   results obtained; (9) the experience, reputation, and ability of the attorney(s); (10) the

   “undesirability” of the case; (11) the nature and length of the professional relationship with the

   client; and (12) awards in similar cases. Camden I, 946 F.2d at 772.

          A.        Class Counsel Devoted a Substantial Amount of Time and Effort to This Case.

          The first, fourth, and seventh Johnson factors—the time and labor involved, the

   preclusion of other employment, and the time limitations imposed, respectively—are interrelated

   inquires, and each support the reasonableness of Class Counsel’s fee request.



                                                     10
Case
 Case9:19-cv-81325-RKA
      9:14-cv-80005-BB Document
                       Document 52
                                1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/20/2015
                                                            09/27/2019 Page
                                                                        Page11
                                                                             76ofof20
                                                                                    85



          Class Counsel has opposed every motion to dismiss lodged against the respective

   Plaintiff’s pleadings and ultimately prevailed against Defendant’s attacks with respect to some

   causes of action. Additionally, Class Counsel has engaged in on-going negotiations since early

   in this case, including the exchange of informal discovery, the attendance at a full-day mediation,

   and numerous telephone negotiations, including telephone conferences with the mediator. This

   is all in addition to extensive pre-suit investigation and research, which included legal research

   involving diverse substantive state and federal law, consultations with experts, client meetings,

   and preliminary consumer surveys. Plaintiffs request that the Court take judicial notice of the

   contents of the courts’ files in the three matters resolved by the Kettle Brand® Settlement. True

   and correct copies of the Docket History Reports are attached as Exhibits 2, 3, and 4 for the

   Court’s convenience. The contents of these official files are evidence of the time and energy

   devoted to this litigation by Class Counsel.

          During the pendency of this case, work performed on this case by Class Counsel has

   precluded Class Counsel from devoting that time and those resources to litigating other matters.

   Yates v. Mobile Cnty Pers. Bd., 719 F.2d 1530, 1535 (11th Cir. 1983) (recognizing that the

   expenditure of 1,000 billable hours, often in significant blocks of time, “necessarily had some

   adverse impact upon the ability of counsel for plaintiff to accept other work”). Indeed, the Yates

   Court further acknowledged that such devotion of time and resources to complex matters, like

   the instant case “should raise the amount of the award”). Id.; see also Schlage Lock Co., 505 F.

   Supp.2d 704, 708 (D. Colo. 2007) (noting that “the Johnson Court concluded that priority work

   that delays a lawyer’s other work is entitled to a premium”). Accordingly, the amount of time

   and labor devoted to this case supports the reasonableness of Class Counsel’s request.

          B.      The Case Involved Difficult Issues Concerning a Developing Area of Law, and
                  the Risk of Nonpayment and Not Prevailing on the Claims Was High

                                                    11
Case
 Case9:19-cv-81325-RKA
      9:14-cv-80005-BB Document
                       Document 52
                                1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/20/2015
                                                            09/27/2019 Page
                                                                        Page12
                                                                             77ofof20
                                                                                    85




          The second, sixth, and tenth Johnson factors—the novelty and difficulty of the issues

   raised in the litigation, whether the fee was contingent, and the “undesirability” of the case,

   respectively—are also interrelated and support the requested fee award. “A determination of a

   fair fee for Class Counsel must include consideration of the contingent nature of the fee, the

   wholly contingent outlay of out-of-pocket sums by Class Counsel, and the fact that the risks of

   failure and nonpayment in a class action are extremely high.” Pinto v. Princess Cruise Line,

   Ltd., 513 F. Supp.2d, 1334, 1339 (S.D. Fla. 2007). “A contingency fee arrangement often

   justifies an increase in the award of attorney’s fees.” In re Checking Overdraft Litig., 830 F.

   Supp. 2d at 1364 (citing In re Sunbeam Sec. Litig., 176 F. Supp.2d 1323, 1335 (.S.D. Fal. 2001)).

   Ultimately, the “attorneys’ risk is perhaps the foremost factor in determining an appropriate fee

   award.” Francisco v. Numismatic Guar. Corp. of Am., No. 06-cv-61677, 2008 WL 649124, at *

   14 (S.D. Fla. Jan. 31, 2008) (citing Pinto, 513 F. Supp.2d at 1339).

          Plaintiffs’ claims have been fraught with risk since their respective inception, as

   evidenced by the numerous motions to dismiss Plaintiffs’ complaints that met each action.

   Furthermore, claims similar to Plaintiffs’ claims, but involving different defendants and different

   products, are developing in the various federal and state courts and are still being met with

   vigorous opposition. See e.g., Bohlke v. Shearer’s Foods, Inc., No. 9:14-cv-80828, 2015 WL

   249418 (S.D. Fla. Jan. 20, 2015) (order granting in part and denying in part defendant food

   producer’s motion to dismiss plaintiff’s claims related to similar “all natural” food labels on a

   multitude of grounds, including jurisdictional, preemption, and failure to state a claim). Should

   the cases have proceeded to the certification and merits stage, the parties and their respective

   experts would have battled over the Rule 23 requirements. The results of those efforts, while

   unknown, would be fraught with risk, particularly in light of recent decisions from the relevant

                                                    12
Case
 Case9:19-cv-81325-RKA
      9:14-cv-80005-BB Document
                       Document 52
                                1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/20/2015
                                                            09/27/2019 Page
                                                                        Page13
                                                                             78ofof20
                                                                                    85



   jurisdictions where these cases have been pending. Randolph v. Smucker, No. 9:13-cv-80581,

   2014 WL 7330430 (S.D. Fla. Dec. 23, 2014); In re Clorox, 301 F.R.D. 436 (N.D. Cal. 2014);

   Bruton v. Gerber, No. 5:12-cv-02412, 2014 WL 2860995 (N.D. Cal. June 23, 2014); Allen v.

   Conagra, No. 13-cv-01279-VC (N.D. Cal. Jan. 8, 2015).

            Although Class Counsel were able to achieve fair, adequate and reasonable relief for the

   Settlement Class in this case, the relief obtained cannot be viewed in a vacuum. See In re

   Checking Overdraft Litig., 830 F. Supp.2d at 1364 (“Undesirability and relevant risks must be

   evaluated from the standpoint of plaintiffs’ counsel as of the time they commenced the suit, not

   retroactively, with the benefit of hindsight”) (emphasis added) (citing Lindy Bros. Builders, Inc.

   v. Am. Radiator & Standard Sanitary Corp., 540 F.2d 102, 112 (3d Cir. 1976)). Indeed, at the

   time the instant claims were filed, there was a growing trend by courts to reject claims similar to

   those asserted by Plaintiffs here. See Pelayo v. Nestle USA, Inc., 989 F. Supp.2d 973 (C.D. Cal.

   2013) (decided October 25, 2013); see also Chin v. Gen. Mills, Inc., No. 12-2150 2013 WL

   2420455 (D. Minn. June 3, 2013); Brazil v. Dole Packaged Foods, LLC, 2014 WL 6901867

   (N.D. Cal. Dec, 8, 2014). Given the foregoing, the risk associated with Plaintiffs’ claims was

   great when the three actions were filed.

            C.     Class Counsel Achieved an Excellent Result for the Plaintiff Class

            The eighth—and most significant—Johnson factor looks to the amount involved in the

   litigation, with particular emphasis placed on the “monetary results achieved” in this case by

   Class Counsel. See Allapattah Servs., Inc. v. Exxon Corp., 454 F. Supp.2d 1185, 1202 (S.D. Fla.

   2006).

            Here, the creation of an initial $3,000,000 Settlement Fund used to make monetary

   payments weighs strongly in favor of approving the requested fee. Class Counsel also negotiated



                                                   13
Case
 Case9:19-cv-81325-RKA
      9:14-cv-80005-BB Document
                       Document 52
                                1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/20/2015
                                                            09/27/2019 Page
                                                                        Page14
                                                                             79ofof20
                                                                                    85



   a contingent increase in this fund of up to an additional $832,500 if necessary to guarantee up to

   $2,750,000 million remains available to pay claims by Settlement Class Members.

          Here, the creation of a common fund initially funded with $3 million with contingencies

   for up to $3,832,500 and including a guaranteed pool of $2,750,000 to satisfy claims made

   without proof of purchase up to $10.00, and with a proof of purchase up to $20.00, is substantial

   in the context of this case. Additionally, any Residual Amount, as that term is defined in the

   Settlement Agreement, will be donated in the form of Defendant’s food products to charity,

   namely, Feeding America.

          D.      The Requested Fee Is Consistent with Those Awarded in Other Similarly
                  Complex Class Settlements in This Circuit.

          The fifth and twelfth Johnson factors—the customary fee and awards in similar cases,

   respectively—also support that the agreed-upon fee request, which amounts to 25% of the initial

   $3 million Settlement Fund, is reasonable. Indeed, a fee request of 25% is squarely in the range

   of the 20% to 30% “benchmark” recognized as reasonable in this Circuit. Nelson, 484 Fed.

   App’x. at 435 (noting “that 25% is generally recognized as a reasonable fee award in common

   fund cases”) (quoting Faught, 668 F.3d at 1243); In re Checking Account Overdraft Litig., 830 F.

   Supp. 2d at 1365 (finding that 30% fee is customary in class action cases); Wolff v. Cash 4 Titles,

   No. 03-22778, 2012 WL 5290155, *6 (S.D. Fla. Sept. 26, 2012) (finding that 33% is the market

   rate in class actions); Pinto, 513 F. Supp.2d at 1341 (“The 30% fee requested in this case is well

   in line with the bulk of the fee awards in class action litigation”); Allapattah, 454 F. Supp.2d at

   1204 (S.D. Fla. 2006) (awarding 31.3% of the fund). In addition, final approval has been

   recently given to other “all natural” settlements as follows: Pop Chips ($3.15 million common

   fund with $991,000 fee and expense award), see Exhibit 5; Trader Joes ($3.375 million common




                                                    14
Case
 Case9:19-cv-81325-RKA
      9:14-cv-80005-BB Document
                       Document 52
                                1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/20/2015
                                                            09/27/2019 Page
                                                                        Page15
                                                                             80ofof20
                                                                                    85



   fund with $950,000 fee and expense award), see Exhibit 6; Kashi ($5 million common fund with

   $1.25 million fee and expense award), see Exhibit 7.

          Accordingly, factors five and twelve favor Class Counsel’s request for 25% of the

   common fund. Importantly, if Defendant is required to make additional contributions to the

   fund, under the terms of the Settlement Agreement, the percentage fee requested could be as low

   as 20.222% of the resulting $3,832,500 common fund.

          E.      A High Level of Skill Was Necessary to Perform the Legal Services Properly

          The remaining Johnson factors—the skill required to perform the legal services properly

   and the experience, reputation, and ability of the attorneys—confirm that the requested fee is

   reasonable. As discussed above, Class Counsel were able to successfully resolve the case

   through a settlement that confers substantial monetary and injunctive relief to the Settlement

   Class, despite the fact that Defendant was well-financed and retained top-tier counsel from a

   national firm. See In re Sunbeam Sec. Litig., 176 F. Supp.2d at 1334 (“In assessing the quality of

   representation, courts have also looked to the quality of the opposition the plaintiffs’ attorneys

   faced”).

          The exceptional outcome achieved in this case was made possible by Class Counsel’s

   extensive experience in litigating class actions of similar size, scope, and complexity. Indeed,

   Class Counsel regularly engages in major complex litigation involving allegedly deceptively

   labeled food products and other consumer product class litigation and have been appointed class

   counsel by courts throughout the country. See Firm Resumes/Declaration of Class Counsel

   attached hereto as Composite Exhibit 8.




                                                    15
Case
 Case9:19-cv-81325-RKA
      9:14-cv-80005-BB Document
                       Document 52
                                1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/20/2015
                                                            09/27/2019 Page
                                                                        Page16
                                                                             81ofof20
                                                                                    85




   IV.       THE AGREED-UPON INCENTIVE AWARD TO PLAINTIFFS SHOULD BE
                                 APPROVED

          Finally, the Court must consider whether to approve the requested $2,500 incentive

   awards ($7,500 in total) to each of the three named Plaintiffs, Klacko, Surzyn, and Hall, in

   recognition of their roles as Class Representatives. Courts consistently find it appropriate to

   provide a named plaintiff with an incentive award for the benefits conferred upon the rest of the

   class. See Allapattah, 454 F. Supp.2d at 1218-19; In re Dun & Bradstreet Credit Servs.

   Customer Litig., 130 F.R.D. 366, 374 (S.D. Ohio 1990) (awarding two incentive awards of

   $55,000 and three incentive awards of $35,000); Bogosian v. Gulf Oil Corp., 621 F. Supp. 27, 32

   (E.D. Pa. 1985) (awarding incentive awards of $20,000 to each of two plaintiffs). Further, courts

   within the Eleventh Circuit frequently approve incentive awards of $5,000 or more. See In re

   Checking Account Overdraft Litig., 830 F. Supp.2d at 1358 (collecting cases and approving

   incentive awards of $5,000 per class representative) David v. Am. Suzuki Motor Corp., No. 08-

   cv-22278, 2010 WL 628362, *6 (S.D. Fla. Apr. 15, 2010) (approving an incentive award of

   $5,000 for a class representative, in addition to a new motorcycle); Pinto, 513 F. Supp.2d at 1344

   (approving incentive award of $7,500 per class representative). Incentive awards are intended to

   “compensate named Plaintiffs for the services they provided and the risks they incurred during

   the course of the class action litigation.” Allapatah, 454 F. Supp.2d at 1218-19 (quoting Ingram

   v. Coca-Cola Co., 200 F.R.D. 685, 694 (N.D. Ga. 2001)).

          Here, the agreed-upon incentive awards of $2,500 is well-below the amounts traditionally

   awarded in similar actions, and, moreover, is entirely reasonable given the Plaintiffs’

   involvement in the litigation—involvement that was essential to the ultimate success of the

                                                   16
Case
 Case9:19-cv-81325-RKA
      9:14-cv-80005-BB Document
                       Document 52
                                1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/20/2015
                                                            09/27/2019 Page
                                                                        Page17
                                                                             82ofof20
                                                                                    85



   Settlement reached. Indeed, the Class Representatives dedicated their time and effort to pursuing

   the claims on behalf of the putative class and demonstrated a willingness to participate in the

   case and undertake the responsibilities and attendant risks of bringing a representative action.

   From start to finish, each Class Representative aided in the investigation of the claims,

   consulting with Class Counsel, participating in informal discovery, and contributing to the

   mediation efforts. Accordingly, Class Counsel requests that the Court approve the requested

   incentive awards of $2,500 each for Plaintiffs Klacko, Surzyn, and Hall.



                                       V.     CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully request that the Court find that the

   requested attorneys’ fees, expenses, and incentive awards are reasonable, enter the Proposed Order

   that will be separately submitted with the Final Approval briefing granting the requested attorneys’

   fees and incentive award, and award such further relief as the Court deems just and proper.



                            LOCAL RULE 7.1 (A)(3) CERTIFICATION

          Pursuant to Local Rule 7.1(A)(3), on February 19, 2015, counsel for Plaintiff has

   conferred with counsel for Defendant, who agrees with the relief requested in this Motion.

                                                 Respectfully Submitted,

   Dated: February 20, 2015                      /s/ Howard W. Rubinstein
                                                 Howard W. Rubinstein (Fla. Bar No.: 104108)
                                                 THE LAW OFFICES OF
                                                 HOWARD W. RUBINSTEIN, P.A.
                                                 3507 Kyoto Gardens Drive, Suite 200
                                                 Palm Beach Gardens, FL 33401
                                                 (800) 436-6437
                                                 (415) 692-6607 (fax)
                                                 Email: howardr@pdq.net



                                                   17
Case
 Case9:19-cv-81325-RKA
      9:14-cv-80005-BB Document
                       Document 52
                                1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/20/2015
                                                            09/27/2019 Page
                                                                        Page18
                                                                             83ofof20
                                                                                    85



                                       Benjamin M. Lopatin (Cal. Bar No. 281730)
                                       (Admitted Pro Hac Vice)
                                       THE LAW OFFICES OF
                                       HOWARD W. RUBINSTEIN, P.A.
                                       One Embarcadero Center, Suite 500
                                       San Francisco, CA 94111
                                       (800) 436-6437
                                       (415) 692-6607 (fax)
                                       Email: lopatin@hwrlawoffice.com

                                       L. DeWayne Layfield
                                       Law Office of L. DeWayne Layfield PLLC
                                       P.O. Box 3829
                                       Beaumont, TX 77704
                                       409-832-1891
                                       Email: dewayne@layfieldlaw.com
                                       (Admitted Pro Hac Vice)

                                       Anthony J. Orshansky
                                       Justin Kachadoorian
                                       CounselOne, PC
                                       9301 Wilshire Blvd., Suite 650
                                       Beverly Hills, CA 90210
                                       (310) 277-9945
                                       (424) 277-3727 (fax)
                                       Email: anthony@counselonegroup.com
                                               justin@counselonegroup.com
                                               (Pro hac vice application pending)

                                       Attorneys for Plaintiff Deena Klacko
                                       and the Proposed Class




                                          18
Case
 Case9:19-cv-81325-RKA
      9:14-cv-80005-BB Document
                       Document 52
                                1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/20/2015
                                                            09/27/2019 Page
                                                                        Page19
                                                                             84ofof20
                                                                                    85



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 20, 2015, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify the foregoing document is

   being served this day on all counsel of record identified on the attached Service List in the manner

   specified either via transmission of Notice of Electronic Filing generated by CM/ECF or in some

   other authorized manner for those counsel or parties who are not authorized to receive Notices of

   Electronic Filing generated by CM/ECF.


                                                   /s/ Howard W. Rubinstein
                                                   Howard W. Rubinstein


                                           SERVICE LIST
                                    Klacko v Diamond Foods, Inc.
                                     CASE NO. 14-cv-80005-BB
                       United States District Court, Southern District of Florida

    Amanda L. Groves
    Winston & Strawn LLP
    100 North Tryon Street
    Charlotte, NC 28202-1078
    704-350-7700
    Fax: 704-350-7800
    Email: agroves@winston.com
    (Admitted Pro Hac Vice)

    Dora Faye Kaufman
    Liebler, Gonzalez & Portuondo, P.A.
    44 West Flagler Street
    25th Floor
    Miami, FL 33130
    305-379-0400
    Fax: 305-379-9626
    Email: dfk@lgplaw.com

    James Randolph Liebler
    Liebler Gonzalez & Portuondo PA
    44 W Flagler Street
    25th Floor
    Miami, FL 33130-4329
                                                   19
Case
 Case9:19-cv-81325-RKA
      9:14-cv-80005-BB Document
                       Document 52
                                1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/20/2015
                                                            09/27/2019 Page
                                                                        Page20
                                                                             85ofof20
                                                                                    85



    305-379-0400
    Fax: 379-9626
    Email: jrl@lgplaw.com

    Joanna C. Wade
    Winston & Strawn LLP
    100 N Tryon Street
    Charlotte, NC 28202-1078
    704-350-7700
    Fax: 704-350-7800
    Email: jwade@winston.com
   (Admitted Pro Hac Vice)




                                          20
